

Exhibit 10.1
 
EXECUTION VERSION
 
CREDIT AGREEMENT
 
dated as of
 
February 16, 2007
 
among
 
KRISPY KREME DOUGHNUT CORPORATION
 
KRISPY KREME DOUGHNUTS, INC.
 
The SUBSIDIARY GUARANTORS Party Hereto
 
The LENDERS Party Hereto
 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
 
as Administrative Agent, Collateral Agent, Issuing Lender and Swingline Lender
 


 
Arranged by
 
CREDIT SUISSE SECURITIES (USA) LLC,
 
as Sole Bookrunner and Sole Lead Arranger
 


WELLS FARGO FOOTHILL, INC. and WACHOVIA BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents


and


CAROLINA FIRST BANK,
as Documentation Agent


______________
 
$160,000,000
 
______________
 


 

 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



       
Page



ARTICLE I DEFINITIONS
1




 
SECTION 1.01.
Defined Terms
1
 
SECTION 1.02.
Terms Generally
27
 
SECTION 1.03.
Accounting Terms; GAAP; Historical Financial Calculations
27
 
SECTION 1.04.
Classification of Loans and Borrowings
27



ARTICLE II THE CREDITS
28




 
SECTION 2.01.
The Commitments.
28
 
SECTION 2.02.
Loans and Borrowings.
30
 
SECTION 2.03.
Requests for Syndicated Borrowings.
31
 
SECTION 2.04.
Swingline Loans.
31
 
SECTION 2.05.
Letters of Credit.
33
 
SECTION 2.06.
Funding of Borrowings.
37
 
SECTION 2.07.
Interest Elections.
38
 
SECTION 2.08.
Termination, Reduction and Increase of the Commitments.
39
 
SECTION 2.09.
Repayment of Loans; Evidence of Debt.
43
 
SECTION 2.10.
Prepayment of Loans.
45
 
SECTION 2.11.
Fees.
48
 
SECTION 2.12.
Interest.
49
 
SECTION 2.13.
Alternate Rate of Interest
50
 
SECTION 2.14.
Increased Costs.
51
 
SECTION 2.15.
Break Funding Payments
52
 
SECTION 2.16.
Taxes.
52
 
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
54
 
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders.
56



ARTICLE III GUARANTEE
57




 
SECTION 3.01.
The Guarantee
57
 
SECTION 3.02.
Obligations Unconditional
58
 
SECTION 3.03.
Reinstatement
59
 
SECTION 3.04.
Subrogation
59
 
SECTION 3.05.
Remedies
59
 
SECTION 3.06.
Instrument for the Payment of Money
60
 
SECTION 3.07.
Continuing Guarantee
60
 
SECTION 3.08.
Rights of Contribution
60
 
SECTION 3.09.
General Limitation on Guarantee Obligations
61
 
SECTION 3.10.
No Reliance
61
 
SECTION 3.11.
Release of Subsidiary Guarantors
61

 
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
62




 
SECTION 4.01.
Organization; Powers
62
 
SECTION 4.02.
Authorization; Enforceability
62
 
SECTION 4.03.
Governmental Approvals; No Conflicts
62
 
SECTION 4.04.
Financial Condition; No Material Adverse Change.
62
 
SECTION 4.05.
Properties.
63
 
SECTION 4.06.
Litigation.
63
 
SECTION 4.07.
Environmental Matters.
63
 
SECTION 4.08.
Compliance with Laws and Agreements
64
 
SECTION 4.09.
Investment Company Status
64
 
SECTION 4.10.
Taxes
64
 
SECTION 4.11.
ERISA
65
 
SECTION 4.12.
Disclosure
65
 
SECTION 4.13.
Use of Credit
65
 
SECTION 4.14.
Material Agreements and Liens.
65
 
SECTION 4.15.
Inactive Companies
66
 
SECTION 4.16.
Subsidiaries and Investments.
66
 
SECTION 4.17.
Real Property
67
 
SECTION 4.18.
Solvency
67
 
SECTION 4.19.
Labor Matters
68



ARTICLE V CONDITIONS
68




 
SECTION 5.01.
Effective Date
68
 
SECTION 5.02.
Each Credit Event
71



ARTICLE VI AFFIRMATIVE COVENANTS
72




 
SECTION 6.01.
Financial Statements and Other Information
72
 
SECTION 6.02.
Notices of Material Events
74
 
SECTION 6.03.
Existence; Conduct of Business
75
 
SECTION 6.04.
Payment of Obligations
75
 
SECTION 6.05.
Maintenance of Properties; Insurance.
75
 
SECTION 6.06.
Books and Records; Inspection Rights
76
 
SECTION 6.07.
Compliance with Laws.
76
 
SECTION 6.08.
Use of Proceeds and Letters of Credit
77
 
SECTION 6.09.
Hedging Agreements
78
 
SECTION 6.10.
Certain Obligations Respecting Subsidiaries; Further Assurances.
78
 
SECTION 6.11.
Ownership of the Borrower
79
 
SECTION 6.12.
Ratings
79
 
SECTION 6.13.
Separateness
80
 
SECTION 6.14.
Post-Closing Actions and Other Matters Regarding Real Property.
80



ARTICLE VII NEGATIVE COVENANTS
81

 
 
 
-2-

--------------------------------------------------------------------------------

 

 

 
SECTION 7.01.
Indebtedness
81
 
SECTION 7.02.
Liens
82
 
SECTION 7.03.
Fundamental Changes
83
 
SECTION 7.04.
Lines of Business
85
 
SECTION 7.05.
Investments
85
 
SECTION 7.06.
Restricted Payments
87
 
SECTION 7.07.
Transactions with Affiliates
87
 
SECTION 7.08.
Restrictive Agreements
87
 
SECTION 7.09.
Certain Financial Covenants.
89
 
SECTION 7.10.
Sale-Leasebacks; Synthetic Leases
91
 
SECTION 7.11.
Parent Guarantor as Holding Company
91
 
SECTION 7.12.
Limitations on Voluntary Prepayments of Certain Other Indebtedness
91
 
SECTION 7.13.
Modifications of Certain Documents
91
 
SECTION 7.14.
Change in Fiscal Year; Accounting Policies; Capital Stock
92



ARTICLE VIII EVENTS OF DEFAULT
92



ARTICLE IX THE ADMINISTRATIVE AGENT, COLLATERAL AGENT, LENDERS AND ARRANGER
95



ARTICLE X MISCELLANEOUS
97




 
SECTION 10.01.
Notices; Electronic Communications.
97
 
SECTION 10.02.
Waivers; Amendments.
98
 
SECTION 10.03.
Expenses; Indemnity; Damage Waiver.
100
 
SECTION 10.04.
Successors and Assigns.
102
 
SECTION 10.05.
Survival
104
 
SECTION 10.06.
Counterparts; Integration; Effectiveness
105
 
SECTION 10.07.
Severability
105
 
SECTION 10.08.
Right of Setoff
105
 
SECTION 10.09.
Governing Law; Jurisdiction; Etc.
106
 
SECTION 10.10.
WAIVER OF JURY TRIAL
106
 
SECTION 10.11.
Headings
107
 
SECTION 10.12.
Treatment of Certain Information; Confidentiality.
107
 
SECTION 10.13.
USA PATRIOT Act
108








 
-3-

--------------------------------------------------------------------------------

 




 
SCHEDULE I
 
-
 
Existing Letters of Credit
SCHEDULE II
-
Commitments
SCHEDULE III
-
Material Agreements and Liens
SCHEDULE IV
-
Restrictive Agreements
SCHEDULE V
-
Litigation
SCHEDULE VI
-
Environmental Matters
SCHEDULE VII
-
Subsidiaries and Investments
SCHEDULE VIII
-
Real Property
SCHEDULE IX
-
Labor Matters
SCHEDULE X
-
Specified Contingent Obligations
SCHEDULE XI
-
Transactions with Affiliates
SCHEDULE XII
-
Certain Real Property
SCHEDULE XIII
-
Title Matters



EXHIBIT A
-
Form of Assignment and Acceptance
EXHIBIT B
-
Form of Security Agreement
EXHIBIT C
-
Form of Guarantee Assumption Agreement
EXHIBIT D
-
Form of Request for Loan
EXHIBIT E
-
Form of Interest Election Request
EXHIBIT F
-
Form of Revolving Credit Note
EXHIBIT G
-
Form of Term Note






 
 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT (this “Agreement”) dated as of February 16, 2007, among KRISPY
KREME DOUGHNUT CORPORATION, a North Carolina corporation (the “Borrower”),
KRISPY KREME DOUGHNUTS, INC., a North Carolina corporation (the “Parent
Guarantor”), the SUBSIDIARY GUARANTORS (as defined below), the LENDERS (as
defined below) and CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative
Agent, Collateral Agent, Issuing Lender and Swingline Lender.
 
Each of the Parent Guarantor and the Borrower has requested that the Lenders
extend credit to the Borrower, under the guarantee of the Guarantors (as defined
below), in an aggregate principal or face amount not exceeding $160,000,000
(which may, in circumstances herein provided, be increased to $185,000,000), to
refinance certain indebtedness, to finance the operations of the Borrower and
the Guarantors and for other purposes. The Lenders are prepared to extend such
credit upon the terms and conditions hereof, and, accordingly, the parties
hereto agree as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01.  Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans constituting such Borrowing, are bearing interest at a rate determined
by reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period.
 
“Administrative Agent” means CS, in its capacity as administrative agent for the
Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means the Administrative Agent and the Collateral Agent.
 
“Agreement” has the meaning set forth in the recitals of parties hereof.
 
“Alternate Base Rate” or "ABR" means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate for such day plus 1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime
 

 
 

--------------------------------------------------------------------------------

 

Rate or the Federal Funds Effective Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate, as the case may be.
 
“Applicable Commitment Fee Rate” means 0.50% per annum, provided that if the
Consolidated Leverage Ratio on the last day of any Test Period ending on or
after July 29, 2007 is less than 2.50 to 1.0, then the Applicable Commitment Fee
Rate shall be 0.375% per annum. For purposes of the foregoing, (i) the
Consolidated Leverage Ratio shall be determined as of the end of each Test
Period based upon the Parent Guarantor's consolidated financial statements
delivered pursuant to Section 6.01(a) or (b) and (ii) each change in the
Applicable Commitment Fee Rate resulting from a change in the Consolidated
Leverage Ratio shall be effective during the period commencing on and including
the date three Business Days after delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
the Applicable Commitment Fee Rate shall be 0.50% per annum (A) at any time that
an Event of Default has occurred and is continuing or (B) if the Parent
Guarantor fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 6.01(a) or (b), during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered.
 
“Applicable Margin” means: (a) with respect to any ABR Loan, 2.00% per annum;
and (b) with respect to any Eurodollar Loan, 3.00% per annum; provided that if,
prior to the date falling six months after the date hereof, the Borrower obtains
both a corporate rating from S&P and a corporate family rating from Moody’s
(such corporate and corporate family ratings being referred to herein as
“Corporate Ratings”), as well as ratings for the Term Loans and the Revolving
Credit Loans from both of S&P and Moody’s, then (subject to the following
sentence) the Applicable Margin for ABR Loans and for Eurodollar Loans shall be
the applicable rate per annum set forth below from and after the date the
Borrower furnishes written evidence of such Corporate Ratings and such ratings
for the Term Loans and the Revolving Credit Loans:
 
Level
 
Moody’s and S&P Corporate Ratings
 
Eurodollar Loan
 
ABR Loan
 
I
 
B1 or higher and B+ or higher (with a stable outlook for each)
 
2.25%
 
1.25%
 
II
 
If Level I does not apply, B2 or higher and B or higher (with a stable outlook
for each)
 
2.50%
 
1.50%
 
III
 
If Level I or Level II does not apply
 
2.75%
 
1.75%
 



 
The Applicable Margin for the Incremental Loans of any Series shall be
determined at the time such Series of Loans is established pursuant to
Section 2.01(c); and (a) if the Applicable Margin for Incremental Facility Term
Loans of any Series would otherwise be more than 25 basis points higher than the
Applicable Margin for Term Loans, then the Applicable Margin for Term Loans
 

 
-2-

--------------------------------------------------------------------------------

 

shall be automatically increased to a rate per annum equal to 25 basis points
less than the Applicable Margin for such Series of Incremental Facility Term
Loans from and after the earlier of the initial date of borrowing of such
Incremental Facility Term Loans or the date that the related Incremental
Facility Term Loan Commitments are established and (b) if the Applicable Margin
for Incremental Revolving Credit Loans of any Series would otherwise be more
than 25 basis points higher than the Applicable Margin for Revolving Credit
Loans, then the Applicable Margin for Revolving Credit Loans shall be
automatically increased to a rate per annum equal to 25 basis points less than
the Applicable Margin for such Series of Incremental Facility Revolving Credit
Loans from and after the date that the related Incremental Facility Revolving
Credit Commitments are established. If the Corporate Ratings from S&P and
Moody's are two or more notches apart then, for purposes of the table above, the
lower of such Corporate Ratings shall be deemed to be one notch higher than the
Corporate Rating so assigned.
 
“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of Sections 2.04 or 2.05 or in respect of any indemnity claim under
Section 10.03(c) arising out of an action or omission of the Swingline Lender or
any Issuing Lender under this Agreement, the percentage of the total Revolving
Credit Commitments represented by such Revolving Credit Lender’s Revolving
Credit Commitment, and (b) with respect to any Lender in respect of any
indemnity claim under Section 10.03(c) arising out of an action or omission of
the Administrative Agent under this Agreement, the percentage of the total
(without duplication) unused Commitments, Loans and LC Exposure represented by
the aggregate amount (without duplication) of such Lender’s unused Commitments,
Loans and LC Exposure. If the Revolving Credit Commitments or Incremental
Facility Revolving Credit Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Credit Commitments or
Incremental Facility Revolving Credit Commitments most recently in effect,
giving effect to any assignments.
 
“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.
 
“Arranger” means CS Securities.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Assuming Revolving Credit Lender” has the meaning set forth in Section
2.08(e)(i).
 
“Assuming Term Loan Lender” has the meaning set forth in Section 2.08(f)(i).
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” has the meaning set forth in the recital of parties hereto.
 

 
-3-

--------------------------------------------------------------------------------

 



 
“Borrowing” means (a) all Syndicated ABR Loans made, converted or continued on
the same date, (b) all Eurodollar Loans that have the same Interest Period or
(c) a Swingline Loan.
 
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurodollar Borrowing, or to a notice by the
Borrower with respect to any such borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market.
 
“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by any member of the Financial Test Group to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP and
excluding (x) acquisitions made pursuant to Section 7.03(l), (y) Investments
made pursuant to Section 7.05(i) and (o), and (z) Capital Lease Obligations
entered into pursuant to Section 7.01(e).
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Included Subsidiaries receives insurance proceeds, or
proceeds of a condemnation award or other compensation.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 USC § 9601 et seq.), as amended from time to time, and
any regulations promulgated with respect thereto and any state or local
counterparts thereto.
 
“Change in Control” means (a) any Person or two or more Persons acting in
concert shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 35% or more of the outstanding shares of the voting stock of the
Parent Guarantor; or (b) as of any date a majority of the Board of Directors of
the Parent Guarantor consists of individuals who were not either (i) directors
of the Parent Guarantor as of the corresponding date of the previous year,
(ii) selected or nominated to become directors by the Board of Directors of the
Parent Guarantor of which a majority consisted of individuals described in
clause (i), or (iii) selected or nominated to become directors by the Board of
Directors of the Parent Guarantor of which a majority consisted of individuals
described in clause (i) and individuals described in clause (ii).
 

 
-4-

--------------------------------------------------------------------------------

 



 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Lender
(or, for purposes of Section 2.14(b), by any lending office of such Lender or by
such Lender’s or any Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“Class” has the meaning set forth in Section 1.04.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means all of the assets and property of any Obligor, whether real,
personal or mixed, with respect to which a Lien is granted as security for any
of the Secured Obligations.
 
“Collateral Account” has the meaning set forth in Section 4.01 of the Security
Agreement.
 
“Collateral Agent” means CS, in its capacity as collateral agent for the
Administrative Agent and the Lenders under the Security Documents.
 
“Commitment” means a Revolving Credit Commitment, a Term Loan Commitment, an
Incremental Facility Commitment (if any) or any combination thereof (as the
context requires).
 
“Consolidated EBITDA” means the sum of the following, calculated on a
consolidated basis in accordance with GAAP for the Financial Test Group, for the
relevant fiscal period: Consolidated Net Income plus, (i) to the extent deducted
in determining Consolidated Net Income, (a) Depreciation and Amortization,
(b) Consolidated Interest Expense less Consolidated Interest Income, (c) income
tax expense, (d) extraordinary (it being understood that for the purposes of
this clause (d), “extraordinary” shall not mean extraordinary as determined in
accordance with GAAP) professional fees and expenses (including legal fees and
Kroll fees (including any success fee, the cash portion of which was permitted
by Section 7.07(g))), (e) store closure costs (including lease termination
costs), and (f) costs, fees and expenses incurred in connection with the
shareholder litigations, SEC investigation and the other Disclosed Matters
(including settlement and judgment costs), (g) the aggregate amount of all other
non-cash charges reducing Consolidated Net Income (excluding any non-cash charge
that results in an accrual of a reserve for cash charges in any future period)
for such period and (h) fees and expenses incurred in connection with the
Transactions (including (x) in connection with the delivery of the Mortgages
following the Effective Date and (y) fees and expenses associated with
terminating the Existing Credit Agreement and the termination of any Hedging
Agreements in connection therewith) less (ii) the aggregate amount of all
non-cash items increasing Consolidated Net Income (other than the accrual of
revenue or recording of receivables in the ordinary course of business) for such
period.
 

 
-5-

--------------------------------------------------------------------------------

 



 
“Consolidated Interest Coverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated EBITDA for such Test Period to (b) Consolidated Interest
Expense less Consolidated Interest Income for such Test Period.
 
“Consolidated Interest Expense” means, for any period, interest, whether
expensed or capitalized, in respect of Indebtedness of any member of the
Financial Test Group outstanding during such period; provided that Consolidated
Interest Expense shall (i) exclude the write-off of deferred financing charges
as a result of the Transactions and the amortization of deferred financing
charges arising from the Transactions and (ii) be calculated after giving effect
to Hedging Agreements (including associated costs), but excluding unrealized
gains and losses with respect to Hedging Agreements.
 
“Consolidated Interest Income” means, for any period, interest income of any
member of the Financial Test Group during such period.
 
“Consolidated Leverage Ratio” means, for any Test Period, the ratio of (a)
Consolidated Total Debt on the last day of such Test Period to (b) Consolidated
EBITDA for such Test Period.
 
“Consolidated Net Income” means, for any period, the Net Income of the Financial
Test Group determined on a consolidated basis in accordance with GAAP, but
(without duplication), excluding, but only to the extent otherwise included in
the calculation of Net Income, (i) the income (or deficit) of any Person accrued
prior to the date it became a Subsidiary of the Parent Guarantor or is merged
into or consolidated with the Parent Guarantor or any of its Subsidiaries, (ii)
the income (or deficit) of any Person (other than members of the Financial Test
Group) in which the Parent Guarantor or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by a
member of the Financial Test Group in the form of cash dividends or cash
distributions, (iii) the undistributed positive earnings of any Subsidiary of
the Parent Guarantor to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary is not at the time permitted by the
terms of any contract or agreement binding on such Subsidiary (other than under
any Loan Document), any constitutive document of such Subsidiary or any law,
regulation or other legal restriction applicable to such Subsidiary,
(iv) unrealized gains and losses with respect to obligations under Hedging
Agreements for such period, (v) gains and losses from the early extinguishment
of Indebtedness and (vi) gains or losses on Dispositions.
 
“Consolidated Subsidiary” means a Subsidiary, the accounts of which are
customarily consolidated with those of the Parent Guarantor in accordance with
GAAP for the purpose of reporting to stockholders of the Parent Guarantor or, in
the case of a Subsidiary acquired after the Effective Date, the accounts of
which would, in accordance with GAAP, be so consolidated for that purpose.
 
“Consolidated Total Debt” means at any date the aggregate principal amount of
all Indebtedness of the Financial Test Group (excluding obligations of the
Financial Test Group with respect to (x) Hedging Agreements and (y) Specified
Contingent Obligations), determined on a consolidated basis in accordance with
GAAP as of such date.
 

 
-6-

--------------------------------------------------------------------------------

 



 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Conversion Date” has the meaning set forth in Section 2.05(f).
 
“Corporate Ratings” has the meaning set forth in the definition of “Applicable
Margin.”
 
“CS” means Credit Suisse, acting through one or more of its branches, and any
Affiliate thereof.
 
“CS Securities” means Credit Suisse Securities (USA) LLC, acting through one or
more of its branches, and any Affiliate thereof.
 
“Current Disposition” has the meaning set forth in Section 2.10(c)(iv).
 
“Debt Incurrence” means the incurrence by any member of the Financial Test Group
after the Effective Date of any Indebtedness, other than Indebtedness incurred
as permitted by any of paragraphs (a) through (k) of Section 7.01.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Depreciation and Amortization” means for any period the sum of all depreciation
and amortization expense of the Financial Test Group for such period, as
determined in accordance with GAAP.
 
“Disclosed Matters” means the actions, suits, investigations and proceedings
disclosed in Schedule V and the environmental matters disclosed in Schedule VI.
 
“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by any member of the
Financial Test Group (other than an Inactive Company) to any other Person
including any Equity Issuance by a Subsidiary of the Parent Guarantor and
excluding any sale, assignment, transfer or other disposition of any property
permitted by Section 7.03 (other than pursuant to clauses (d), (f) or (g)
thereof).
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiaries” means all Subsidiaries other than Foreign Subsidiaries.
 
“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.02).
 

 
-7-

--------------------------------------------------------------------------------

 



 
“Environmental Claim” means any claim, action, suit or notice by or from any
Person as a result of or in connection with any violation of or liability under
any Environmental Law.
 
“Environmental Laws” means all laws (including all common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to pollution, the environment, health and safety
(as relating to exposure to Hazardous Materials), and the preservation or
reclamation of natural resources, including without limitation any of the
foregoing relating to the management, use, disposal, arrangement for disposal,
Release or threatened Release of any Hazardous Materials.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities, and including any Lien filed against any property
covered by the Mortgages thereunder in favor of any governmental entity),
resulting from or based upon (a) a violation of any Environmental Law, (b)
arising under any Environmental Law with respect to (i) the generation, use,
handling, transportation, storage, treatment, arrangement for disposal or
disposal of any Hazardous Materials, (ii) exposure to any Hazardous Materials,
or (iii) the Release or threatened Release of any Hazardous Materials or (c) any
contract, agreement or other consensual arrangement pursuant to which liability
under any Environmental Law is assumed or imposed with respect to any of the
foregoing.
 
“Equity Issuance” means (a) any issuance or sale by the Parent Guarantor after
the Effective Date of (i) any of its capital stock, (ii) any warrants or options
(other than convertible Indebtedness) exercisable in respect of its capital
stock (other than any warrants or options issued to directors, officers or
employees of the Parent Guarantor or any of its Subsidiaries pursuant to
employee benefit plans established in the ordinary course of business and any
capital stock of the Parent Guarantor issued upon the exercise of such warrants
or options) or (iii) any other security or instrument representing an equity
interest (or the right to obtain any equity interest) in the Parent Guarantor
(b) the receipt by the Parent Guarantor after the Effective Date of any capital
contribution (whether or not evidenced by any equity security issued by the
recipient of such contribution). The term “Equity Issuance” shall not include
any such issuance or sale to the Parent Guarantor or any of its Subsidiaries or
the receipt of any capital contribution from the Parent Guarantor or any of its
Subsidiaries.
 
“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower and/or the Parent Guarantor, is treated as a
single employer under
 

 
-8-

--------------------------------------------------------------------------------

 

Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent Guarantor or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Parent Guarantor or any its ERISA Affiliates from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Parent Guarantor, the Borrower or any of their ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Parent Guarantor,
the Borrower or any their ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Parent Guarantor, the Borrower or any their ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning set forth in Article VIII.
 
“Excess Cash Flow” means, for any period, the result of the following
calculation for such period determined on a consolidated basis for the Financial
Test Group without duplication in accordance with GAAP: (a) Consolidated EBITDA
minus (b) Capital Expenditures (except to the extent financed with Indebtedness)
minus (c) all regularly scheduled payments or prepayments of principal of
Indebtedness (including the principal component of any payments in respect of
Capital Lease Obligations) made during such period minus (d) Consolidated
Interest Expense for such period minus (e) the aggregate amount of Investments
made in cash during such period pursuant to Section 7.05(i) and (o) minus (f)
taxes of the Parent Guarantor and its Subsidiaries payable in cash for such
period minus (g) to the extent added to determine Consolidated EBITDA, those
items set forth in clauses (d), (e), (f) and (h) of the definition of
"Consolidated EBITDA" to the extent such items were paid in cash by the Parent
Guarantor or any of its Subsidiaries on a consolidated basis during such period.
 
“Excess Funding Guarantor” has the meaning set forth in Section 3.08.
 
“Excess Payment” has the meaning set forth in Section 3.08.
 
“Excluded Disposition” means a Disposition the Net Available Proceeds of which
are less than $100,000.
 

 
-9-

--------------------------------------------------------------------------------

 



 
“Excluded Real Property” means real property interests of the Obligors in the
property identified in Schedule VIII as Excluded Real Property.
 
“Excluded Taxes” means, with respect to the Administrative Agent, the Collateral
Agent, any Issuing Lender, any Lender or any other recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, (a) taxes
measured by net income, net profits or overall gross receipts, capital or net
worth (including, without limitation, branch profits or similar taxes) by the
United States of America, or by any jurisdiction, that are imposed solely as a
result of (I) the Administrative Agent, the Collateral Agent, any Issuing Lender
or any Lender (as the case may be) being or having been organized or resident
in, having or having had an office in, or doing or having done business in such
jurisdiction (other than a business that is or was deemed to arise solely by
reason of the Transactions) and (II) the Borrower being organized or resident,
maintaining an office or conducting business in such jurisdiction) and (b) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.18(b)), any withholding tax that is imposed
pursuant to a law in effect at the time such Foreign Lender becomes a party to
this Agreement except to the extent that such Foreign Lender’s assignor (if any)
was entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.16(a) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law after such Lender becomes a party to this Agreement)
to comply with Section 2.16(e).
 
“Existing Credit Agreements” means the Existing First Lien Credit Agreement and
the Existing Second Lien Credit Agreement.
 
“Existing First Lien Credit Agreement” means the first lien credit agreement
dated as of April 1, 2005, as amended, among the Borrower, the lenders party
thereto, CS (formerly known as Credit Suisse First Boston), as administrative
agent and issuing lender and Wells Fargo Foothill, Inc., as collateral agent,
issuing lender, swingline lender, and syndication agent, CS Securities, as sole
bookrunner and sole lead arranger, and the co-arranger and documentation agent
referred to therein.
 
“Existing Letters of Credit” means those letters of credit identified on
Schedule I.
 
“Existing Second Lien Credit Agreement” means the second lien credit agreement
dated as of the April 1, 2005 among the Borrower, the other obligors set forth
therein, the lenders set forth therein, CS (formerly known as Credit Suisse
First Boston), as administrative agent and paying agent for the second lien
lenders, as collateral agent for such lenders, and as fronting bank, including
any replacement thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
 

 
-10-

--------------------------------------------------------------------------------

 



 
“Financial Officer” means, with respect to any Obligor, the chief financial
officer, principal accounting officer, treasurer or controller of such Obligor.
 
“Financial Test Group” means the Parent Guarantor and the Consolidated
Subsidiaries. In determining the Financial Test Group for any date or period of
time, only entities that are members of the Financial Test Group as of such date
or during such period of time, as the case may be, shall be included. “Fiscal
Quarter” means a fiscal quarter of the Parent Guarantor.
 
“Fiscal Year” means a fiscal year of the Parent Guarantor.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction outside the United States of America.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit C by an entity that, pursuant to
Section 6.10(a) is required to become a “Subsidiary Guarantor” hereunder in
favor of the Administrative Agent.
 
“Guaranteed Obligations” has the meaning set forth in Section 3.01.
 

 
-11-

--------------------------------------------------------------------------------

 



 
“Guarantors” means the Parent Guarantor and the Subsidiary Guarantors.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to or with respect to
which liability is imposed under any Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement. The
amount of any Indebtedness or Other Pari Passu Obligations arising from
obligations of any Person under any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Person would be required to pay if such Hedging Agreement were terminated at
such time.
 
“Immaterial Subsidiary” means (x) any Subsidiary of Borrower that owns assets
constituting no more than 2.5% of the book value of the assets of the Parent
Guarantor and its Consolidated Subsidiaries, taken as a whole; provided that any
Subsidiary that, when such Subsidiary’s assets are aggregated with those of all
other Immaterial Subsidiaries as to which (i) any event described in clause (g),
(h), (i), (j), (k) or (l) of Article VIII has occurred and is continuing or (ii)
their Guarantees are being or have been released in accordance with Section
10.02(b)(vii), would collectively own aggregate assets constituting more than
5.0% of the book value of the assets of the Parent Guarantor and its
Consolidated Subsidiaries, taken as a whole, shall not be considered an
Immaterial Subsidiary, (y) any Prohibited Subsidiary and (z) any Inactive
Company.
 
“Inactive Company” means any Person that conducts no business activity (other
than any unwinding or liquidation activities), has no income and has assets with
a value that does not exceed $1,000.
 
“Included Subsidiaries” means all Consolidated Subsidiaries, except that no
Inactive Company shall be an Included Subsidiary.
 
“Increasing Revolving Credit Lender” has the meaning set forth in Section
2.08(e)(i).
 
“Increasing Term Loan Lender” has the meaning set forth in Section 2.08(f)(i).
 
“Incremental Facility Agreement” shall have the meaning assigned to such term in
Section 2.01(c).
 
“Incremental Facility Commitments” means the Incremental Facility Revolving
Credit Commitments and the Incremental Facility Term Loan Commitments.
 
“Incremental Facility Lenders” means the Incremental Facility Revolving Credit
Lenders and the Incremental Facility Term Loan Lenders.
 

 
-12-

--------------------------------------------------------------------------------

 



 
“Incremental Facility Loans” means the Incremental Facility Revolving Credit
Loans and the Incremental Facility Term Loans.
 
“Incremental Facility Revolving Credit Commitment” means, for each Incremental
Facility Revolving Credit Lender, and for any Series thereof, the commitment of
such Incremental Facility Revolving Credit Lender to make Incremental Facility
Revolving Credit Loans of such Series, expressed as an amount representing the
maximum aggregate amount of such Lender’s Incremental Facility Revolving Credit
Exposure (as the same may be reduced from time to time pursuant to Section 2.08,
2.09 or 2.10 or increased or reduced from time to time pursuant to assignments
permitted under Section 10.04). The amount of each Lender’s Incremental Facility
Revolving Credit Commitment of any Series shall be determined in accordance with
the provisions of Section 2.01(c).
 
“Incremental Facility Revolving Credit Exposure” means, with respect to any
Lender at any time, the outstanding principal amount of such Lender’s
Incremental Facility Revolving Credit Loans at such time.
 
“Incremental Facility Revolving Credit Lenders” means, in respect of any Series
of Incremental Facility Revolving Credit Loans, a Lender with an Incremental
Facility Revolving Credit Commitment of such Series or, if the Incremental
Facility Revolving Credit Commitments of such Series have terminated or expired,
a Lender with Incremental Facility Revolving Credit Exposure.
 
“Incremental Facility Revolving Credit Loans” means revolving credit loans
provided for pursuant to an Incremental Facility Agreement entered into pursuant
to Section 2.01(c), which may be ABR Loans and/or Eurodollar Loans.
 
“Incremental Facility Term Loan Commitment” means, for each Incremental Facility
Term Loan Lender, and for any Series thereof, the obligation of such Incremental
Facility Term Loan Lender to make Incremental Facility Term Loans of such Series
(as the same may be reduced from time to time pursuant to Section 2.08, 2.09 or
2.10 or increased or reduced from time to time pursuant to assignments permitted
under Section 10.04). The amount of each Lender’s Incremental Facility Term Loan
Commitment of any Series shall be determined in accordance with the provisions
of Section 2.01(c).
 
“Incremental Facility Term Loan Lenders” means a Lender with an Incremental
Facility Term Loan Commitment or an outstanding Incremental Facility Term Loan.
 
“Incremental Facility Term Loans” means term loans provided for pursuant to an
Incremental Facility Agreement entered into pursuant to Section 2.01(c), which
may be ABR Loans and/or Eurodollar Loans.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase
 

 
-13-

--------------------------------------------------------------------------------

 

price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, giving effect to
any limitations upon such Person’s liability for such Indebtedness of others as
may be set forth in such Guarantee, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all Redeemable Preferred Stock of such Person (in the event
that such Person is a corporation), (l) all obligations of such Person with
respect to Hedging Agreements, (m) all obligations which are payable prior to
the Term Loan Maturity Date in respect of unsecured structured settlements of
Disclosed Matters and (n) all obligations of such Person to purchase securities
or other property prior to the Term Loan Maturity Date arising out of or in
connection with the sale of the same or substantially similar securities or
property. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
 
“Indemnified Taxes” means Taxes imposed on or incurred by any Agent, any Issuing
Lender or any Lender with respect to any payment under any Loan Document other
than Excluded Taxes.
 
“Indemnitee” has the meaning set forth in Section 10.03(b).
 
“Information” has the meaning set forth in Section 10.12(b).
 
“Intellectual Property” has the meaning set forth in the Security Agreement.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.07.
 
“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan and
any Swingline Loan, each Quarterly Date and (b) with respect to any Eurodollar
Loan, the last day of each Interest Period therefor and, in the case of any
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at three-month intervals after the first
day of such Interest Period.
 
“Interest Period” means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Request for Loan or Interest Election
Request; provided that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the immediately
preceding Business Day, and (ii) any Interest Period that commences on the last
Business Day of
 

 
-14-

--------------------------------------------------------------------------------

 

a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan, and the date of a Syndicated Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.
 
“Investment” means any investment in any Person, whether by means of: (a) the
acquisition (whether for cash, property, services or securities or otherwise) of
capital stock, bonds, notes, debentures, partnership or other ownership
interests or other securities of any other Person or any agreement to make any
such acquisition (including any “short sale” or any sale of any securities at a
time when such securities are not owned by the Person entering into such sale);
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 90 days arising in connection
with the sale of inventory or supplies by such Person in the ordinary course of
business; (c) the entering into of any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person
and (without duplication) any amount committed to be advanced, lent or extended
to such Person; provided that the making of any payment in accordance with the
terms of any Guarantee or other contingent obligation permitted under this
Agreement shall not be considered an Investment; (d) the entering into of any
Hedging Agreement; (e) any purchase or other acquisition of Indebtedness or the
assets of such Person, (f) any capital contribution to such Person; or (g) any
other direct or indirect investment in such Person, including any acquisition by
way of a merger or consolidation, and any arrangement pursuant to which the
investor incurs Indebtedness of the type referred to in clause (g) of the
definition of “Indebtedness” in respect of such Person. The amount of any
Investment shall be the amount actually invested, less any return of capital,
without adjustment for subsequent increases or decreases in the market value of
such Investment.
 
“Issuing Lender” means CS or Wells Fargo Foothill, Inc. (or Wells Fargo Bank, NA
on its behalf), as applicable, in their respective capacities as the issuer of
Letters of Credit hereunder (including the Existing Letters of Credit, for which
CS is the Issuing Lender), and their successors in such capacity as provided in
Section 2.05(j).
 
“Joint Venture” means any entity in which the Parent Guarantor, the Borrower or
any of their Subsidiaries has made any Investment that would be, in conformity
with GAAP, set forth opposite the caption “Investment in equity method
franchisees” (or any like caption) on a consolidated balance sheet of the
Financial Test Group.
 
“Kroll” means Kroll Zolfo Cooper LLC.
 
“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.
 

 
-15-

--------------------------------------------------------------------------------

 



 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule II and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender and any Incremental Facility Lenders.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.
 
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.
 
“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the rate per annum determined by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of the relevant Interest Period by reference to the British Bankers’
Association Interest Settlement Rates for deposits in Dollars (as set forth by
the Bloomberg Information Service or any successor thereto or any other service
selected by the Administrative Agent which has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, any Incremental Facility Agreement and the Security Documents and
each other agreement or written undertaking delivered to the Administrative
Agent, the Collateral Agent,
 

 
-16-

--------------------------------------------------------------------------------

 

any Issuing Lender or any other Lender, acting in such capacities, in
furtherance or pursuant to any of the foregoing.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Financial Test Group taken as a whole, (b) the ability of any Obligor to perform
any of its obligations under this Agreement or any of the other Loan Documents
to which it is a party or (c) the rights of or benefits available to the Lenders
under this Agreement or any of the other Loan Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of the Borrower, the Parent Guarantor or any Subsidiary Guarantor in an
aggregate principal amount exceeding $5,000,000.
 
“Montana Mills” means Montana Mills Bread Co., Inc., a Delaware corporation.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means an instrument of Mortgage or Deed of Trust, Assignment of
Rents, Security Agreement and Fixture Filing or other similar instrument,
satisfactory in form and substance to the Collateral Agent and the
Administrative Agent, executed by an Obligor in favor of the Collateral Agent,
granting a mortgage over the respective properties identified therein to secure
the obligations of such Obligor under the Loan Documents to which it is a party.
 
“MTHM” has the meaning set forth in Section 5.01.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Available Proceeds” means:
 
(a) in the case of any Disposition, the aggregate amount of all cash payments
received by the Parent Guarantor and/or any of its Included Subsidiaries
directly or indirectly in connection with such Disposition; provided that
(i) Net Available Proceeds shall be net of (x) the amount of any legal, title
and recording tax expenses, commissions and other fees and expenses paid by the
Parent Guarantor and/or any of its Included Subsidiaries in connection with such
Disposition, (y) any federal, state, foreign and local income or other taxes
estimated to be payable by the Parent Guarantor and/or any of its Included
Subsidiaries as a result of such Disposition, and (z) reserves set aside on its
books with respect thereto in accordance with GAAP and (ii) Net Available
Proceeds shall be net of any repayments by the Parent Guarantor and/or any of
its Included Subsidiaries of Indebtedness (including interest and any premiums
or penalties), to the
 

 
-17-

--------------------------------------------------------------------------------

 

extent that such Indebtedness is secured by a Lien on the property that is the
subject of such Disposition;
 
(b) in the case of any Casualty Event, the aggregate amount of proceeds of
insurance, condemnation awards and other compensation received by the Parent
Guarantor and/or any of its Included Subsidiaries in respect of such Casualty
Event net of (i) reasonable expenses incurred by the Parent Guarantor and/or any
of its Included Subsidiaries in connection therewith, (ii) contractually
required repayments of Indebtedness (including interest and any premiums or
penalties), to the extent secured by a Lien on such property and any income and
transfer taxes payable by the Parent Guarantor and/or any of its Included
Subsidiaries in respect of such Casualty Event and (iii) reserves set aside on
its books with respect thereto in accordance with GAAP;
 
(c) in the case of any Equity Issuance, the aggregate amount of all cash
received by the Parent Guarantor and/or any of its Included Subsidiaries in
respect of such Equity Issuance net of customary fees, commissions and other
expenses including reserves set aside on its books with respect thereto in
accordance with GAAP incurred by the Parent Guarantor and/or any of its
Subsidiaries in connection therewith; and
 
(d) in the case of any Debt Incurrence, the aggregate amount of all cash
received by the Parent Guarantor and/or any of its Included Subsidiaries in
respect of such Debt Incurrence net of customary fees, commissions and other
expenses including reserves set aside on its books with respect thereto in
accordance with GAAP incurred by the Parent Guarantor and/or any of its
Subsidiaries in connection therewith.
 
“Net Income” means, as applied to any Person for any period, the aggregate
amount of net income of such Person, after taxes, for such period, as determined
in accordance with GAAP.
 
“Non-Consenting Lender” has the meaning set forth in Section 2.18(b).
 
“Obligations” means, collectively, the obligations of the Obligors to pay the
principal of and interest on the Loans, reimbursement obligations with respect
to LC Disbursements and all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to the Lenders, any Issuing Lender, the Administrative
Agent, the Collateral Agent or any of them under the Loan Documents.
 
“Obligors” means the Borrower and the Guarantors.
 
“Other Pari Passu Obligations” means, as at any date, the aggregate outstanding
amount of all net obligations of any Obligor owing on such date to any Lender,
the Arranger, or any Affiliate of any Lender or the Arranger in respect of any
Hedging Agreement to the extent that such obligations are secured pursuant to
the Security Documents.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made
 

 
-18-

--------------------------------------------------------------------------------

 

under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.
 
“Parent Guarantor” has the meaning set forth in the recital of parties hereto.
 
“Participant” has the meaning set forth in Section 10.04(e).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due, payable or delinquent or are being contested in compliance
with Section 6.04;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 6.04;
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
(d) cash deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Article VIII;
 
(f) easements, zoning and other restrictions, rights-of-way, covenants and
encroachments, Liens in favor of any landlord and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Parent Guarantor or any of its Included Subsidiaries;
 
(g) Liens constituting leasehold interests made by the Parent Guarantor or any
of its Included Subsidiaries as lessor entered into in the ordinary course of
business;
 
(h) any right, title and interest of a landlord (including with respect to
association dues, maintenance fees and other similar items) under any lease
pursuant to which the Parent Guarantor or any of its Included Subsidiaries has a
leasehold interest in any property or assets and any Liens that have been placed
by such landlord on property over which the Parent Guarantor or any of its
Included Subsidiaries has any real property interest;
 

 
-19-

--------------------------------------------------------------------------------

 



 
(i) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Parent Guarantor or any of its
Included Subsidiaries, where such Lien secures the related reimbursement
obligation owing to the issuer of such letter of credit;
 
(j) Liens created in the ordinary course of business in favor of banks and other
institutions over credit balances of any bank accounts of the Parent Guarantor
and its Included Subsidiaries to facilitate the operation of cash pooling,
recoupment and set-off related to store-level credit card transactions or
similar arrangements in respect of such bank accounts in the ordinary course of
business;
 
(k) Liens arising solely by virtue of any statutory or common law provisions
relating to (i) banker’s liens, (ii) liens in favor of securities
intermediaries, or (iii) rights of setoff or similar rights and remedies as to
deposit accounts or securities accounts or other funds maintained with
depository institutions or securities intermediaries; and
 
(l) restrictions on pledges or transfers of capital stock imposed by partnership
agreements, shareholders’ agreements, limited liability company agreements,
joint venture agreements and similar agreements in existence on the Effective
Date or similar restrictions in amendments or restatements thereof which are no
more onerous than those included in such agreements on the Effective Date.
 
“Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s; (c) investments in commercial paper
maturing within 270 days from the date of acquisition thereof and having, at
such date of acquisition, the highest credit rating obtainable from S&P or from
Moody’s;
 
(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(e) fully collateralized repurchase agreements with a term of not more than
90 days for securities described in clause (a) of this definition and entered
into with a financial institution satisfying the criteria described in
clause (d) of this definition; and
 

 
-20-

--------------------------------------------------------------------------------

 



 
(f) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (e) above.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Phase I” means an environmental site assessment.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Guarantor, the Borrower
or any of their ERISA Affiliates is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
 
“Post-Closing Actions” has the meaning set forth in Section 5.01(f).
 
“Prime Rate” means the rate of interest per annum announced from time to time by
CS as its prime rate in effect at its principal office in New York City; each
change in the Prime Rate shall be effective from and including the date such
change is announced as being effective.
 
“Principal Facilities” means the mixing facility of the Borrower located in
Effingham, Illinois and the mixing facility and manufacturing plant of the
Borrower, each located in Winston-Salem, North Carolina.
 
“Principal Payment Dates” means (a) in the case of Term Loans, the Quarterly
Dates of each year, commencing with April 30, 2007, through and including the
Term Loan Maturity Date and (b) in the case of Incremental Facility Loans of any
Series, such dates as shall have been agreed upon between the Borrower and the
respective Incremental Facility Lenders of such Series pursuant to Section
2.01(c) at the time such Lenders become obligated to make such Incremental
Facility Loans hereunder.
 
“Pro Rata Share” has the meaning set forth in Section 3.08.
 
“Prohibited Subsidiary” means (i) at the time of determination, a Subsidiary
(other than a Wholly Owned Subsidiary) that is prohibited by its organizational
documents or any agreement governing its Indebtedness from becoming an Obligor
hereunder and (ii) PRIZ Doughnuts, LP.
 
“Projections” means the financial projections of the Borrower and its
Consolidated Subsidiaries dated January 25, 2007 heretofore delivered by the
Borrower to the Administrative Agent.
 
“Property Designated For Sale” means real property and improvements specifically
designated as such and itemized on Schedule VIII.
 
“Quarterly Dates” means the last Business Day of January, April, July and
October in each year, the first of which shall be the first such day after the
date hereof.
 

 
-21-

--------------------------------------------------------------------------------

 



 
“Real Property” has the meaning set forth in Section 4.17.
 
“Redeemable Preferred Stock” of any Person means any preferred stock issued by
such Person which is at any time prior to the date falling six months after the
Term Loan Maturity Date either (i) mandatorily redeemable (by sinking fund or
similar payments or otherwise) or (ii) redeemable at the option of the holder
thereof.
 
“Refinanced Term Loans” has the meaning set forth in Section 10.02(c).
 
“Register” has the meaning set forth in Section 10.04(c).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Hazardous Materials through
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata.
 
“Replacement Term Loans” has the meaning set forth in Section 10.02(c).
 
“Request for Loan” means an executed request for loan substantially in the form
of Exhibit D hereto with all blanks completed by the Borrower.
 
“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, Incremental Facility Revolving Credit Exposures, outstanding Term
Loans, outstanding Incremental Facility Term Loans and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures,
Incremental Facility Revolving Credit Exposures, outstanding Term Loans,
outstanding Incremental Facility Term Loans and unused Commitments at such time.
The “Required Lenders” of a particular Class of Loans means Lenders having
Revolving Credit Exposures, Incremental Facility Revolving Credit Exposures,
outstanding Term Loans, Incremental Facility Term Loans and unused Commitments
of such Class representing more than 50% of the total Revolving Credit
Exposures, Incremental Facility Revolving Credit Exposures, outstanding Term
Loans, Incremental Facility Term Loans and unused Commitments of such Class, as
the case may be, at such time.
 
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any shares of any class of
capital stock of the Parent Guarantor or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock of
the Parent Guarantor or any of its Subsidiaries or any option, warrant or other
right to acquire any such shares of capital stock of the Parent Guarantor or any
of its Subsidiaries or (b) any payment made by the Parent Guarantor or any of
its Subsidiaries to purchase, redeem, retire or otherwise acquire for value, or
set apart any money for a sinking, defeasance or other analogous fund for the
purchase, redemption, retirement or other acquisition of, or make any voluntary
payment or prepayment of the principal of or interest on, or any other amount
owing in respect of, any
 

 
-22-

--------------------------------------------------------------------------------

 

Subordinated Indebtedness, except for regularly scheduled payments, prepayments
or redemptions of principal and interest in respect thereof required pursuant to
the instruments evidencing such Indebtedness.
 
“Revolving Credit”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.01(a).
 
“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Credit Commitment
Termination Date and the date of termination of the Revolving Credit
Commitments.
 
“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08, 2.09 or 2.10 or (b) increased from time to time,
subject to certain limitations, pursuant to Section 2.08(e) or (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Revolving Credit
Commitment is set forth on Schedule II, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Credit Commitments is $50,000,000.
 
“Revolving Credit Commitment Increase” has the meaning set forth in Section
2.08(e)(i).
 
“Revolving Credit Commitment Increase Effective Date” has the meaning set forth
in Section 2.08(e)(i).
 
“Revolving Credit Commitment Termination Date” means the sixth anniversary of
the date hereof.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Credit Loans
and its LC Exposure and Swingline Exposure at such time.
 
“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.
 
“S&P” means Standard & Poor’s Ratings Services, a Division of The McGraw-Hill
Companies, Inc.
 
“Secured Obligations” means, collectively, (i) the Obligations and (ii) all
obligations of the Obligors to make payments under Hedging Agreements relating
to interest with any or all of the Administrative Agent, any Issuing Lender, the
Arranger, any Lender or any Affiliate of the Administrative Agent, any Issuing
Lender, the Arranger or any Lender, whether
 

 
-23-

--------------------------------------------------------------------------------

 

direct or indirect, absolute or contingent. For purposes hereof, it is
understood that any Secured Obligations to any Person arising under an agreement
entered into at a time such Person (or an Affiliate thereof) is party hereto as
the Administrative Agent, any Issuing Lender or a Lender shall continue to
constitute Secured Obligations, notwithstanding that such Person (or its
Affiliate) has ceased to be the Administrative Agent, any Issuing Lender or a
Lender, as the case may be, party hereto (by assigning all of its Commitment,
Revolving Credit Exposure, Incremental Facility Revolving Credit Exposure and
other interests herein, or otherwise) at the time a claim is to be made in
respect of such Secured Obligations.
 
“Security Agreement” means a Security Agreement substantially in the form of
Exhibit B among the Borrower, the Parent Guarantor, the Subsidiary Guarantors
and the Collateral Agent, as the same shall be modified and supplemented and in
effect from time to time.
 
“Security Documents” means the Security Agreement, the Mortgages and all Uniform
Commercial Code financing statements permitted by the Security Agreement, the
Mortgages to be filed with respect to the security interests in personal
property and fixtures created pursuant to the Security Agreement or the
Mortgages, and any other agreement, document, instrument or other writing
providing collateral for the Obligations whether now or hereafter in existence.
 
“Series” has the meaning set forth in Section 2.01(c).
 
“Specified Contingent Obligations” means the obligations listed on Schedule X,
together with all other obligations of a similar nature binding on any Obligor
and all obligations of a similar nature that replace or supplement a Specified
Contingent Obligation in connection with a transaction that results in a net
reduction of Specified Contingent Obligations, from time to time outstanding.
The amount of any Specified Contingent Obligation shall be the maximum amount
that the Obligors upon which such Specified Contingent Obligation is binding
could be required to pay thereunder.
 
“Specified Information” has the meaning set forth in Section 10.12(b).
 
“Statutory Reserve Rate” means, for the Interest Period for any Eurodollar
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
 

 
-24-

--------------------------------------------------------------------------------

 



 
“Subordinated Indebtedness” means Indebtedness (a) for which the Parent
Guarantor is directly and primarily liable, (b) in respect of which none of its
Subsidiaries is contingently or otherwise obligated and (c) that is subordinated
to the obligations of the Parent Guarantor hereunder (including in respect of
its Guarantee under Article III) on terms, and pursuant to documentation
containing other terms (including interest, amortization, covenants and events
of default), in form and substance satisfactory to the Required Lenders.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. “Subsidiary” shall not
include any Person to the extent such Person is or is required to be included in
the consolidated financial statements of the Parent Guarantor solely as a result
of the application of Revised Interpretation No. 46, “Consolidation of Variable
Interest Entities” issued by the Financial Accounting Standards Board in
December 2003. Unless otherwise specified, “Subsidiary” means a Subsidiary of
the Parent Guarantor.
 
“Subsidiary Guarantor” means each of the Subsidiaries of the Borrower identified
under the caption “GUARANTORS” on the signature pages hereto and each Subsidiary
of the Borrower that becomes a “Subsidiary Guarantor” after the date hereof
pursuant to Section 6.10(a).
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Credit Lender at any time shall be its Applicable Percentage of the
total Swingline Exposure at such time.
 
“Swingline Lender” means CS, in its capacity as lender of Swingline Loans
hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Syndicated”, when used in reference to any Loan or Borrowing (including any
Incremental Facility Loan), refers to whether the Class of such Loan or
Borrowing is Revolving Credit (including any Incremental Facility Revolving
Credit Loan) or Term (including any Incremental Facility Term Loan), as opposed
to Swingline.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease, or
off-balance sheet financing product where such transaction is considered
borrowed money indebtedness for tax purposes but which is classified as an
operating lease pursuant to GAAP.
 

 
-25-

--------------------------------------------------------------------------------

 



 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01(b).
 
“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make one or more Term Loans hereunder on the Effective
Date, expressed as an amount representing the maximum aggregate principal amount
of the Term Loans to be made by such Lender hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, 2.09 or 2.10(c), (b)
increased from time to time, subject to certain limitations, pursuant to Section
2.08(f) and (c) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 10.04. The initial amount of each
Lender’s Term Loan Commitment is set forth on Schedule II, or in the Assignment
and Acceptance pursuant to which such Lender shall have assumed its Term Loan
Commitment, as applicable. The initial aggregate amount of the Lenders’ Term
Loan Commitments is $110,000,000.
 
“Term Loan Commitment Increase” has the meaning set forth in Section 2.08(f)(i).
 
“Term Loan Commitment Increase Effective Date” has the meaning set forth in
Section 2.08(f)(i).
 
“Term Loan Lender” means a Lender with a Term Loan Commitment or an outstanding
Term Loan.
 
“Term Loan Maturity Date” means the seventh anniversary of the date hereof.
 
“Test Period” means, on any date of determination, the period of four
consecutive Fiscal Quarters (taken as one accounting period) ending with the
latest Fiscal Quarter or the Fiscal Year for which financial statements pursuant
to Section 6.01(a) or (b) have been, or should have been, delivered.
 
“Title Companies” has the meaning set forth in Section 5.01(f)(iii).
 
“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party, the borrowing of Loans hereunder, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Wholly Owned Subsidiary” means any Subsidiary all of the shares of capital
stock or other ownership interests of which (except directors’ qualifying
shares) are at the time directly or indirectly owned by the Parent Guarantor.
 

 
-26-

--------------------------------------------------------------------------------

 



 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Any reference to
“Issuing Lender” shall mean any one, or all, of the Issuing Lenders, as
applicable.
 
SECTION 1.03.  Accounting Terms; GAAP; Historical Financial Calculations. Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
 
SECTION 1.04.  Classification of Loans and Borrowings. Loans hereunder are
distinguished by “Class” and by “Type”. The “Class” of a Loan (or of a
Commitment to make a Loan) refers to whether such Loan is a Revolving Credit
Loan, a Term Loan, an Incremental Facility Revolving Credit Loan or an
Incremental Facility Term Loan of any Series, each of which constitutes a Class.
The “Type” of a Loan refers to whether such Loan is an ABR Loan or a Eurodollar
Loan, each of which constitutes a Type. Loans may be identified by both Class
and Type. Incremental Facility Loans and Incremental Facility Commitments shall
also be classified by Series, each of which shall be considered a separate
Class. Borrowings may also be classified and referred to by Class (e.g. a
“Revolving Credit Borrowing”), by Type (e.g. an “ABR Borrowing”) or by Class and
Type (e.g. a “Revolving Credit ABR Borrowing”).
 

 
-27-

--------------------------------------------------------------------------------

 

 
 
ARTICLE II
 
THE CREDITS
 
SECTION 2.01.  The Commitments.
 
(a)  Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender agrees to make Revolving Credit Loans to
the Borrower from time to time during the Revolving Credit Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment or
(b) the total Revolving Credit Exposures exceeding the total Revolving Credit
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Credit
Loans.
 
(b)  Term Loans. Subject to the terms and conditions set forth herein, each Term
Loan Lender agrees to make a single Term Loan to the Borrower on the Effective
Date in a principal amount not exceeding its Term Loan Commitment. Amounts
prepaid or repaid in respect of Term Loans may not be reborrowed.
 
(c)  Incremental Facility Loans. In addition to borrowings of Term Loans and
Revolving Credit Loans provided above, the Borrower may at any time, but on no
more than two occasions (counted to include each Revolving Credit Commitment
Increase and each Term Loan Commitment Increase), request that the Lenders (or
additional financial institutions that will become Lenders hereunder) enter into
commitments to make Incremental Facility Revolving Credit Loans or Incremental
Facility Term Loans of one or more Series under this Agreement. In the event
that one or more Lenders (which term, as used in this paragraph (c) shall
include such additional financial institutions) enter into such commitments, and
such Lenders, the Borrower and the Administrative Agent agree pursuant to an
instrument in writing (the form and substance of which shall be satisfactory,
and a copy of which shall be delivered, to the Administrative Agent and the
Lenders making such Loans (any such instrument for any Series of Incremental
Facility Loans being herein called an “Incremental Facility Agreement” for such
Series)) as to the amount of such commitments that shall be allocated to the
respective Lenders, the up front fees (if any) to be payable by the Borrower in
connection therewith and the amortization and Applicable Margin to be applicable
thereto, such Lenders shall become obligated to make Incremental Facility Loans
under this Agreement in an amount equal to the amount of their respective
Incremental Facility Commitments. The Incremental Facility Loans to be made
pursuant to any Incremental Facility Agreement in response to any such request
by the Borrower shall be deemed to be a separate “Series” of Incremental
Facility Loans for all purposes of this Agreement.
 
Anything herein to the contrary notwithstanding, the following additional
provisions shall be applicable to Incremental Facility Commitments and
Incremental Facility Loans:
 
(i) any additional financial institution that is not already a Lender hereunder
that will provide all or any portion of the Incremental Facility Commitment of
any Series
 

 
-28-

--------------------------------------------------------------------------------

 

shall (x) be approved by the Borrower and the Administrative Agent (which
approval shall not be unreasonably withheld) and (y) deliver to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on the date
such Incremental Facility Commitment becomes effective (or on or prior to a time
on an earlier date specified by the Administrative Agent), a completed
Administrative Questionnaire and applicable tax forms, if any, requested by the
Administrative Agent, and
 
(ii) the aggregate amount, cumulative of all Incremental Facility Commitments of
all Series (together with Term Loan Commitment Increases and Revolving Credit
Commitment Increases) established after the date hereof shall not exceed
$25,000,000,
 
(iii) in no event shall the final maturity date for the Incremental Facility
Term Loans of any Series be earlier than Term Loan Maturity Date, or the final
commitment termination date of any Incremental Facility Revolving Credit
Commitments of any Series be earlier than the Revolving Credit Commitment
Termination Date,
 
(iv) the Incremental Facility Term Loans shall have a weighted average life at
least as long as the weighted average life of the Term Loans and the Incremental
Facility Revolving Credit Commitments shall have a weighted average life at
least as long as the weighted average life of the Revolving Credit Commitments,
and
 
(v) except for the amortization and Applicable Margin to be applicable thereto
and any up front fees to be paid in connection therewith, the Incremental
Facility Loans of any Series shall have the same terms applicable to the
Revolving Credit Loans and Term Loans (as the case may be) hereunder.
 
Following execution and delivery by the Borrower, one or more Incremental
Facility Lenders and the Administrative Agent as provided above of an
Incremental Facility Agreement with respect to any Series, subject to the terms
and conditions set forth herein:
 
(x) if such Incremental Facility Loans are to be Incremental Facility Revolving
Credit Loans, each Incremental Facility Lender of such Series agrees to make
Incremental Facility Revolving Credit Loans of such Series to the Borrower from
time to time during the availability period for such Loans as set forth in such
Incremental Facility Agreement in an aggregate amount that will not result in
such Lender’s Incremental Facility Revolving Credit Loans of such Series
exceeding such Lender’s Incremental Facility Revolving Credit Commitment of such
Series; and within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Incremental
Facility Revolving Credit Loans of such Series; and
 
(y) if such Incremental Facility Loans are to be Incremental Facility Term
Loans, each Incremental Facility Term Loan Lender of such Series agrees to make
Incremental Facility Term Loans of such Series to the Borrower from time to time
during the availability period for such Loans set forth in such Incremental
Facility Agreement, in a principal amount up to but not exceeding such Lender’s
Incremental Facility Term Loan Commitment of such Series.
 

 
-29-

--------------------------------------------------------------------------------

 



 
Proceeds of Incremental Facility Loans hereunder shall be available for any use
permitted under Section 6.08.
 
SECTION 2.02.  Loans and Borrowings.
 
(a)  Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
 
(b)  Type of Loans. Subject to Section 2.13, each Syndicated Borrowing shall be
constituted entirely of ABR Loans or of Eurodollar Loans as the Borrower may
request in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
 
(c)  Minimum Amounts; Limitation on Number of Borrowings. Each Eurodollar
Borrowing shall be in an aggregate amount of $1,000,000 or a larger multiple of
$1,000,000. Each Syndicated ABR Borrowing shall be in an aggregate amount equal
to $1,000,000 or a larger multiple of $1,000,000; provided that a Syndicated
ABR Borrowing may be in any lesser aggregate amount that is equal to the entire
unused then available balance of the total Commitments of the applicable Class.
Each Swingline Loan shall be in an amount equal to $500,000 or a larger multiple
of $250,000; provided that a Swingline Borrowing may be in a lesser amount that
is equal to the entire unused available balance of the total Revolving Credit
Commitments then in effect. Borrowings of more than one Class and Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of eight Eurodollar Borrowings outstanding.
 
(d)  Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurodollar Borrowing): (i) any Revolving Credit
Borrowing if the Interest Period requested therefor would end after the
Revolving Credit Commitment Termination Date (or any Incremental Facility
Revolving Credit Loan if the Interest Period requested therefor would end after
the commitment termination date agreed therefor) or (ii) any Term Borrowing if
the Interest Period requested therefor would end after the Term Loan Maturity
Date (or any Incremental Facility Term Loan if the Interest Period requested
therefor would end after the maturity date agreed therefor).
 
SECTION 2.03.  Requests for Syndicated Borrowings.
 
(a)  Notice by the Borrower. To request a Syndicated Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (i) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days
 

 
-30-

--------------------------------------------------------------------------------

 

before the date of the proposed Borrowing or (ii) in the case of a Syndicated
ABR Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of a
Revolving Credit ABR Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.05(f) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic request for a Loan shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a Request
for Loan signed by the Borrower.
 
(b)  Content of Request for Loans. Each telephonic request for a Loan and
written Request for Loan shall specify the following information in compliance
with Section 2.02:
 
(i) the Class of the requested Borrowing;
 
(ii) the aggregate amount of such Borrowing;
 
(iii) the date of such Borrowing, which shall be a Business Day;
 
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
 
(v) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and
 
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
 
(c)  Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Request for Loan in accordance with this Section, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.
 
(d)  Failure to Elect. If no election as to the Type of a Syndicated Borrowing
is specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Interest Period shall be one month.
 
SECTION 2.04.  Swingline Loans.
 
(a)  Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Credit Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$5,000,000 or (ii) the total Revolving Credit Exposures exceeding the Revolving
Credit Commitments then in effect; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding
 

 
-31-

--------------------------------------------------------------------------------

 

Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
 
(b)  Notice of Swingline Loans by the Borrower. To request a Swingline Loan, the
Borrower shall notify the Swingline Lender of such request by telephone
(confirmed by telecopy of a Request for Loan to the Swingline Lender with an
information copy to the Administrative Agent), not later than 12:00 noon, New
York City time, on the day of a proposed Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and the amount of the requested Swingline Loan. The Swingline Lender shall
make such Swingline Loan available to the Borrower by wire transfer to an
account designated by the Borrower (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f),
by remittance to the relevant Issuing Lender) by 3:00 p.m. New York City time,
on the requested date of such Swingline Loan.
 
(c)  Participation by Lenders in Swingline Loans. The Swingline Lender may by
written notice given to the Administrative Agent not later than 10:00 a.m., New
York City time, on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice to the Administrative Agent shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above in this paragraph, to pay to
the Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof. Notwithstanding the
foregoing, a Lender shall not have any obligation to acquire a participation in
a Swingline Loan pursuant to this paragraph if a Default shall have occurred and
be continuing at the time such Swingline Loan was made and such
 

 
-32-

--------------------------------------------------------------------------------

 

Lender shall have notified the Swingline Lender in writing, at least one
Business Day prior to the time such Swingline Loan was made, that such Default
has occurred and that such Lender will not acquire participations in Swingline
Loans made while such Default is continuing.
 
SECTION 2.05.  Letters of Credit.
 
(a)  General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request that an
Issuing Lender issue, and such Issuing Lender shall issue, at any time and from
time to time during the period commencing on the Effective Date and ending on
the date that is 30 days prior to the Revolving Credit Commitment Termination
Date, Letters of Credit for its own account in such form as is acceptable to
such Issuing Lender in its reasonable determination (including, without
limitation, “auto-renewal” letters of credit); provided that (a) no Issuing
Lender shall be under any obligation to issue any Letter of Credit if the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Lender generally applicable to the issuance of letters of credit and (b)
the aggregate principal amount of all Letters of Credit outstanding shall not
(i) exceed $30,000,000 or (ii) result in the total Revolving Credit Exposures
exceeding the Revolving Credit Commitments then in effect. All Letters of Credit
issued hereunder by any Issuing Lender shall be issued for the account of the
Borrower as the named account party thereon; provided that Letters of Credit
may, in addition to showing the Borrower as account party, show any Guarantor as
a favoree under such Letter of Credit. Letters of Credit issued hereunder shall
constitute utilization of the Revolving Credit Commitments. The parties hereto
agree that the Existing Letters of Credit shall be deemed Letters of Credit for
all purposes of this Agreement, without any further action by the Borrower.
 
(b)  Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the relevant Issuing Lender) to the relevant Issuing Lender selected
by Borrower and to the Administrative Agent (not later than 11:00 a.m. on the
fourth Business Day preceding the requested date of issuance, amendment, renewal
or extension a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by such Issuing Lender, the Borrower also shall submit a
letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Each Issuing Lender shall promptly notify the
Administrative Agent of any Letters of Credit issued, amended, renewed or
extended by it hereunder and shall deliver a report (in form and substance
reasonably acceptable to the Administrative Agent) on the last Business Day of
each month after the Effective Date detailing such Issuing Lender’s letter of
credit activity under this Agreement; provided that if the
 

 
-33-

--------------------------------------------------------------------------------

 

last Business Day of such month coincides with the end of a Fiscal Quarter, such
report shall be delivered five Business Days prior to the last day of such
Fiscal Quarter, and each Issuing Lender shall promptly provide an update report
to the Administrative Agent of any letter of credit activity under this
Agreement during such five Business Day period.
 
(c)  Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
the total Revolving Credit Exposures shall not exceed the total Revolving Credit
Commitments then in effect.
 
(d)  Expiration Date. Each Letter of Credit shall expire (or provide that any
Issuing Lender shall have the option to refuse to renew such Letter of Credit)
at or prior to the close of business on the earlier of (i) the date twelve
months after the date of the issuance of such Letter of Credit (or, in the case
of any renewal or extension thereof, twelve months after the then-current
expiration date of such Letter of Credit, so long as such renewal or extension
occurs within three months of such then-current expiration date) and (ii) the
date that is five Business Days prior to the Revolving Credit Commitment
Termination Date.
 
(e)  Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by any Issuing Lender, and
without any further action on the part of such Issuing Lender or the Lenders,
such Issuing Lender hereby grants to each Revolving Credit Lender, and each
Revolving Credit Lender hereby acquires from such Issuing Lender, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.
 
In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of each Issuing Lender, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Lender promptly upon the
request of such Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the Borrower or at any time after
any reimbursement payment is required to be refunded to the Borrower for any
reason. Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each such payment shall be made in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Credit Lenders), and the Administrative Agent shall promptly pay to
the relevant Issuing Lender the amounts so received by it from the Revolving
Credit Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to the next following paragraph, the
Administrative Agent shall distribute such payment to the relevant Issuing
Lender or, to the extent that the Revolving Credit Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Lender, then to such
Lenders and such Issuing Lender as their interests may appear. Any payment made
by a Lender
 

 
-34-

--------------------------------------------------------------------------------

 

pursuant to this paragraph to reimburse any Issuing Lender for any
LC Disbursement shall not constitute a Loan and shall not relieve the Borrower
of its obligation to reimburse such LC Disbursement.
 
(f)  Reimbursement. If any Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, then either (x) the Borrower shall directly
reimburse such Issuing Lender in respect of such LC Disbursement by paying to
the Administrative Agent for the account of such Issuing Lender an amount equal
to such LC Disbursement no later than 1:00 p.m., New York City time, on the
Business Day following the day that the LC Disbursement is made (the “Conversion
Date”) or (y) if such LC Disbursement is not directly reimbursed prior to the
applicable Conversion Date, then upon the occurrence of the applicable
Conversion Date, the Borrower shall be irrevocably deemed to have requested that
the Revolving Credit Lenders make Revolving Credit ABR Loans in the amount of
their respective Applicable Percentages for the purpose of repaying such LC
Disbursement; provided that if Borrower is not eligible to request a Revolving
Credit ABR Loan, each Revolving Credit Lender shall perform its participation
obligations in favor of such Issuing Lender pursuant to Section 2.05(e) of this
Agreement.
 
(g)  Obligations Absolute. The Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.
 
Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by any
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Lender; provided that the foregoing
shall not be construed to excuse any Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that:
 

 
-35-

--------------------------------------------------------------------------------

 



 
(i) any Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
 
(ii) any Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and
 
(iii) this sentence shall establish the standard of care to be exercised by the
Issuing Lenders when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
 
(h)  Disbursement Procedures. Each Issuing Lender shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Lender and the
Revolving Credit Lenders with respect to any such LC Disbursement.
 
(i)  Interim Interest. If any Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse (including through a Borrowing of
Syndicated ABR Loans) such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to Syndicated ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (f) of
this Section, then Section 2.12(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Lender, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Lender shall be for the
account of such Lender to the extent of such payment.
 
(j)  Replacement of any Issuing Lender. Any Issuing Lender may be replaced at
any time by written agreement between the Borrower, the Administrative Agent,
the replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Lender. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for account of the replaced Issuing Lender pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
the replaced Issuing Lender under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Lender” shall be deemed to refer to such
 

 
-36-

--------------------------------------------------------------------------------

 

successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.
 
(k)  Cash Collateralization. If either (i) an Event of Default shall occur and
be continuing and the Borrower receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing more than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, or (ii) the
Borrower shall be required to provide cover for LC Exposure pursuant to
Section 2.10(b), the Borrower shall immediately deposit into the Collateral
Account an amount in cash equal to, in the case of an Event of Default, 105% of
the LC Exposure as of such date plus any accrued and unpaid interest thereon
and, in the case of cover pursuant to Section 2.10(b), the amount required under
Section 2.10(b), as the case may be; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of Article VIII. Such deposit shall be held by
the Administrative Agent in the Collateral Account as collateral in the first
instance for the LC Exposure under this Agreement and thereafter for the payment
of the other Secured Obligations.
 
SECTION 2.06.  Funding of Borrowings.
 
(a)  Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
transferring by wire transfer to an account designated by the Borrower in the
applicable Request for Loan; provided that Revolving Credit ABR Borrowings made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f) shall be remitted by the Administrative Agent to the relevant
Issuing Lender.
 
(b)  Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to
 

 
-37-

--------------------------------------------------------------------------------

 

ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
 
SECTION 2.07.  Interest Elections.
 
(a)  Elections by the Borrower for Syndicated Borrowings. The Loans constituting
each Syndicated Borrowing initially shall be of the Type specified in the
applicable Request for Loan and, in the case of a Eurodollar Borrowing, shall
have the Interest Period specified in such Request for Loan. Thereafter, the
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing as a Borrowing of the same Type and, in the case
of a Eurodollar Borrowing, may elect the Interest Period therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
 
(b)  Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Request for Loan would be required under Section 2.03 if the
Borrower were requesting a Syndicated Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request substantially in the form of Exhibit E and signed by the
Borrower.
 
(c)  Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).
 
(d)  Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 

 
-38-

--------------------------------------------------------------------------------

 



 
(e)  Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Syndicated ABR Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Syndicated Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to a Syndicated ABR Borrowing at the end of the Interest Period
therefor.
 
SECTION 2.08.  Termination, Reduction and Increase of the Commitments.
 
(a)  Scheduled Termination. Unless previously terminated, (i) the Term Loan
Commitments shall terminate at 5:00 p.m., New York City time, on the Effective
Date, (ii) the Revolving Credit Commitments shall terminate on the Revolving
Credit Commitment Termination Date and (iii) the aggregate amount of the
Incremental Facility Commitments of any Series shall be automatically reduced to
zero on the date specified at the time the Incremental Facility Commitments of
such Series are established.
 
(b)  Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments of any Class; provided that
(i) each reduction of the Commitments of any Class pursuant to this Section
shall be in an amount that is $1,000,000 or a larger multiple of $1,000,000 (or,
if less, the entire remaining aggregate amount of Commitments), (ii) the
Borrower shall not terminate or reduce the Revolving Credit Commitments if,
after giving effect to any concurrent prepayment of the Revolving Credit Loans
in accordance with Section 2.10, the total Revolving Credit Exposures would
exceed the aggregate of total Revolving Credit Commitments and (iii) the
Borrower shall not terminate or reduce the Incremental Facility Revolving Credit
Commitments of any Series if, after giving effect to any concurrent prepayment
of the Incremental Facility Revolving Credit Loans of such Series in accordance
with Section 2.10, the total Incremental Facility Revolving Credit Exposures of
such Series would exceed the aggregate of total Incremental Facility Revolving
Credit Commitments of such Series.
 
(c)  Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments of
any Class under paragraph (b) of this Section at least three Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the issuance of
securities or the effectiveness of other credit facilities, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
 

 
-39-

--------------------------------------------------------------------------------

 



 
(d)  Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.
 
(e)  Increase of the Revolving Credit Commitments.
 
(i) Requests for Increase by Borrower. The Borrower may, at any time prior to
the Revolving Credit Commitment Termination Date, on not more than two occasions
on or after the Effective Date (counted to include each occasion of
establishment of Incremental Facility Commitments and each Term Loan Commitment
Increase), propose that the Revolving Credit Commitments be increased (each such
proposed increase being a “Revolving Credit Commitment Increase”) by notice to
the Administrative Agent, specifying each existing Revolving Credit Lender (each
an “Increasing Revolving Credit Lender”) and/or each additional lender (each an
“Assuming Revolving Credit Lender”) that shall have agreed to an additional
Revolving Credit Commitment and the date on which such increase is to be
effective (the date on which all the conditions set forth in this Section
2.08(e) have been satisfied, the “Revolving Credit Commitment Increase Effective
Date”), which shall be a Business Day at least three Business Days after
delivery of such notice and 30 days prior to the Revolving Credit Commitment
Termination Date; provided that:
 
(A) the aggregate amount, cumulative of any such Revolving Credit Commitment
Increase, together with the aggregate amount of all Incremental Facility
Commitments of all Series and any Term Loan Commitment Increase established
after the date hereof, shall not exceed $25,000,000;
 
(B) the Borrower shall have delivered to the Administrative Agent a certificate
of the Borrower stating on such Revolving Credit Commitment Increase Effective
Date that (i) no Default has occurred and is continuing and (ii) the
representations and warranties contained in this Agreement are true and correct
in all material respects as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and
 
(C) each Assuming Revolving Credit Lender shall be reasonably acceptable to the
Administrative Agent and each Issuing Lender.
 
(ii) Effectiveness of Revolving Credit Commitment Increase. Each Assuming
Revolving Credit Lender, if any, shall become a Revolving Credit Lender
hereunder as of such Revolving Credit Commitment Increase Effective Date and the
Revolving Credit Commitment of any Increasing Revolving Credit Lender and such
Assuming Revolving Credit Lender shall be increased as of such Revolving Credit
Commitment Increase Effective Date; provided that:
 
(x) the Administrative Agent shall have received on or prior to 11:00 a.m., New
York City time, on such Revolving Credit Commitment Increase
 

 
-40-

--------------------------------------------------------------------------------

 

Effective Date (or on or prior to a time on an earlier date specified by the
Administrative Agent) a certificate of a duly authorized officer of the Borrower
stating that each of the applicable conditions to such Revolving Credit
Commitment Increase set forth in the foregoing paragraph (i)(B) has been
satisfied;
 
(y) each Assuming Revolving Credit Lender or Increasing Revolving Credit Lender
shall have delivered to the Administrative Agent, on or prior to 11:00 a.m., New
York City time on such Revolving Credit Commitment Increase Effective Date (or
on or prior to a time on an earlier date specified by the Administrative Agent),
an agreement, in form and substance reasonably satisfactory to the Borrower and
the Administrative Agent, pursuant to which such Lender shall, effective as of
such date when each of the conditions set forth in this Section 2.08(e) have
been satisfied, undertake a Revolving Credit Commitment or an increase of
Revolving Credit Commitment duly executed by such Assuming Revolving Credit
Lender and/or Increasing Revolving Credit Lender and the Borrower and
acknowledged by the Administrative Agent; and
 
(z) each Assuming Revolving Credit Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Revolving Credit Commitment Increase Effective Date (or on or prior to a time on
an earlier date specified by the Administrative Agent), a completed
Administrative Questionnaire and applicable tax forms, if any, requested by the
Administrative Agent.
 
Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Revolving Credit Lenders (including any Assuming Revolving
Credit Lenders) thereof and of the occurrence of the Revolving Credit Commitment
Increase Effective Date by facsimile transmission or electronic messaging
system.
 
(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Revolving Credit Lender or any
Increasing Lender, together with the certificate referred to in clause (ii)(x)
above, the Administrative Agent shall, if such agreement has been completed,
(x) accept such agreement, (y) record the information contained therein in the
Register and (z) give prompt notice thereof to the Borrower.
 
(iv) Adjustments of Borrowings. On the Revolving Credit Commitment Increase
Effective Date, the Borrower shall (A) prepay in full the outstanding Revolving
Credit Loans (if any) made to them, (B) simultaneously borrow new Revolving
Credit Loans hereunder in an amount equal to such prepayment and (C) pay to the
Revolving Credit Lenders the amounts, if any, payable under Section 2.15 as a
result of any such prepayment; provided that (x) the prepayment to, and
borrowing from, any existing Lender shall be effected by book entry to the
extent that any portion of the amount prepaid to such Lender will be
subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Revolving Credit Lenders and the Assuming Revolving Credit Lenders
shall make and receive payments among themselves, in a manner
 

 
-41-

--------------------------------------------------------------------------------

 

acceptable to the Administrative Agent, so that, after giving effect thereto,
the Revolving Credit Loans are held ratably by the Revolving Credit Lenders in
accordance with the respective Revolving Credit Commitments of the Revolving
Credit Lenders (after giving effect to such Revolving Credit Commitment
Increase). Concurrently therewith, the Revolving Credit Lenders shall be deemed
to have adjusted their participation interests in any outstanding Letters of
Credit so that such interests are held ratably in accordance with their
Revolving Credit Commitments as so increased.
 
(f)  Increase of the Term Loan Commitments.
 
(i) Requests for Increase by Borrower. The Borrower may, at any time prior to
the Term Loan Maturity Date, on not more than two occasions on or after the
Effective Date (counted to include each occasion of establishment of Incremental
Facility Commitments and each Revolving Credit Commitment Increase) propose that
the Term Loan Commitments be increased (each such proposed increase being a
“Term Loan Commitment Increase”) by notice to the Administrative Agent,
specifying each existing Term Loan Lender (each an “Increasing Term Loan
Lender”) and/or each additional lender (each an “Assuming Term Loan Lender”)
that shall have agreed to an additional Term Loan Commitment and the date on
which such increase is to be effective (the date on which all the conditions set
forth in this Section 2.08(f) have been satisfied, the “Term Loan Commitment
Increase Effective Date”), which shall be a Business Day at least three Business
Days after delivery of such notice and 30 days prior to the Term Loan Maturity
Date; provided that:
 
(A) the aggregate amount, cumulative of any such Term Loan Commitment Increase,
together with the aggregate amount of all Incremental Facility Commitments of
all Series and any Revolving Credit Commitment Increase established after the
date hereof, shall not exceed $25,000,000,
 
(B) the Borrower shall have delivered to the Administrative Agent a certificate
of the Borrower stating on such Term Loan Commitment Increase Date that (i) no
Default has occurred and is continuing and (ii) the representations and
warranties contained in this Agreement are true and correct in all material
respects as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date), and
 
(C) each Assuming Term Loan Lender shall be reasonably acceptable to the
Administrative Agent.
 
(ii) Effectiveness of Term Loan Commitment Increase. Each Assuming Term Loan
Lender, if any, shall become a Term Loan Lender hereunder as of such Term Loan
Commitment Increase Date and the Term Loan Commitment of any Increasing Term
Loan Lender shall be increased as of the Term Loan Commitment Increase Date;
provided that:
 

 
-42-

--------------------------------------------------------------------------------

 



 
(x) the Administrative Agent shall have received on or prior to 11:00 a.m., New
York City time, on such Term Loan Commitment Increase Date (or on or prior to a
time on an earlier date specified by the Administrative Agent) a certificate of
a duly authorized officer of the Borrower stating that each of the applicable
conditions to such Term Loan Commitment Increase set forth in the foregoing
paragraph (i)(B) has been satisfied;
 
(y) each Assuming Term Loan Lender or Increasing Term Loan Lender shall have
delivered to the Administrative Agent, on or prior to 11:00 a.m., New York City
time on such Term Loan Commitment Increase Date (or on or prior to a time on an
earlier date specified by the Administrative Agent), an agreement, in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent,
pursuant to which such Lender shall, effective as of such Term Loan Commitment
Increase Effective Date, make additional Term Loans under the existing Term
Facility with identical terms thereof in a principal amount not exceeding the
Term Loan Commitment Increase, duly executed by the Assuming Term Loan Lenders
and/or Increasing Term Loan Lenders and the Borrower and acknowledged by the
Administrative Agent; and
 
(z) each Assuming Term Loan Lender shall have delivered to the Administrative
Agent, on or prior to 11:00 a.m., New York City time on such Term Loan
Commitment Increase Effective Date (or on or prior to a time on an earlier date
specified by the Administrative Agent), a completed Administrative Questionnaire
and applicable tax forms, if any, requested by the Administrative Agent.
 
Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Term Loan Lenders (including any Assuming Term Loan Lenders)
thereof and of the occurrence of the Term Loan Commitment Increase by facsimile
transmission or electronic messaging system.
 
(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Increasing Term Loan Lender, together with
the certificate referred to in clause (ii)(x) above, the Administrative Agent
shall, if such agreement has been completed, (x) accept such agreement,
(y) record the information contained therein in the Register and (z) give prompt
notice thereof to the Borrower.
 
(iv) Borrowing of Additional Term Loans. On the Term Loan Commitment Increase
Effective Date, following the satisfaction of the conditions set forth in this
paragraph (f), each Assuming Term Loan Lender and/or Increasing Term Loan Lender
agrees to make a Term Loan to the Borrower in a principal amount not exceeding
its Term Loan Commitment Increase.
 
SECTION 2.09.  Repayment of Loans; Evidence of Debt.
 
(a)  Repayment. The Borrower hereby unconditionally promises to pay the Loans as
follows:
 

 
-43-

--------------------------------------------------------------------------------

 



 
(i) to the Administrative Agent for account of the Revolving Credit Lenders the
outstanding principal amount of the Revolving Credit Loans on the Revolving
Credit Commitment Termination Date,
 
(ii) to the Administrative Agent for the account of each Incremental Facility
Revolving Credit Lender the entire outstanding principal amount of such Lender’s
Incremental Facility Revolving Credit Loans of each Series on the commitment
termination date for such Series specified at the time the Incremental Facility
Revolving Credit Commitments of such Series are established,
 
(iii) to the Administrative Agent for account of the Term Loan Lenders (x) on
each Principal Payment Date prior to the Term Loan Maturity Date, 0.25% of the
original aggregate amount of the Term Loans (subject to adjustment pursuant to
paragraph (b) of this Section) and (y) on the Term Loan Maturity Date, the
outstanding principal amount of the Term Loans,
 
(iv) to the Administrative Agent for the account of the Incremental Facility
Term Loan Lenders of each Series the principal of the Incremental Facility Term
Loans of such Series on the respective Principal Payment Dates agreed upon
between the Borrower and such Incremental Facility Term Loan Lenders specified
for such Series at the time the Incremental Facility Term Loan Commitments of
such Series are established, and
 
(v) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of (a) the Revolving Credit Commitment Termination Date or
(b) the date of demand for repayment by the Swingline Lender of such Swingline
Loan; provided that on each date that a Revolving Credit Borrowing is made, the
Borrower shall, to the extent of the proceeds of such Revolving Credit
Borrowing, repay all Swingline Loans then outstanding.
 
(b)  Adjustment of Amortization Schedule. Upon each Borrowing of additional Term
Loans under Section 2.08(f) pursuant to each Term Loan Commitment Increase, the
aggregate principal amount of such additional Term Loans shall be applied to
increase the principal payments of Term Loans required by Section 2.09(a)(iii)
to be made on each Principal Payment Date and on the Term Loan Maturity Date pro
rata in accordance with amounts of such required principal payments.
 
(c)  Manner of Payment. Prior to any repayment or prepayment of any Borrowings
of any Class hereunder, the Borrower shall select the Borrowing or Borrowings of
the applicable Class to be paid and shall notify the Swingline Lender or
Administrative Agent, as applicable, by telephone (confirmed by telecopy to the
Administrative Agent and if applicable the Swingline Lender) of such selection
in accordance with Section 2.10(d); provided that each repayment of Borrowings
of any Class shall be applied to repay any outstanding ABR Borrowings of such
Class before any other Borrowings of such Class. If the Borrower fails to make a
timely selection of the Borrowing or Borrowings to be repaid or prepaid, such
payment shall be applied, first, to pay any outstanding ABR Borrowings of such
Class and, second, to other Borrowings of such Class in the order of the
remaining duration of their respective Interest Periods (the Borrowing with the
shortest remaining Interest Period to be
 

 
-44-

--------------------------------------------------------------------------------

 

repaid first). Each payment of a Syndicated Borrowing shall be applied ratably
to the Loans included in such Borrowing.
 
(d)  Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
 
(e)  Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount of each
Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for account of
the Lenders and each Lender’s share thereof.
 
(f)  Effect of Entries. The entries made in the records maintained pursuant to
paragraph (d) or (e) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(g)  Promissory Notes. Any Lender may request that Loans of any Class made by it
be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in
substantially the same form as Exhibit F or G, as applicable.
 
SECTION 2.10.  Prepayment of Loans.
 
(a)  Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section. Any prepayment of the Term Loans or Incremental
Facility Term Loans pursuant to this paragraph shall be applied pro rata to the
installments thereof.
 
(b)  Mandatory Prepayments - Revolving Credit Loans. The Borrower will from time
to time prior to the Revolving Credit Commitment Termination Date prepay the
Revolving Credit Loans, Swingline Loans and/or provide cover for LC Exposure as
specified in Section 2.05(k)) in such amounts as shall be necessary so that at
all times the total Revolving Credit Exposures shall not exceed the Revolving
Credit Commitment. The Borrower will from time to time prior to the commitment
termination date of any Incremental Facility Revolving Credit Loans of any
Series prepay Incremental Facility Revolving Credit Loans of such Series in such
amounts as shall be necessary so that at all times the total outstanding
Incremental Facility Revolving Credit Exposures of such Series shall not exceed
the Incremental Facility Revolving Credit Commitment of such Series. Any
prepayment pursuant to this paragraph shall (x) in the case of Revolving Credit
Loans (i) be applied, first, to Swingline Loans outstanding, second, to
Revolving Credit Loans outstanding, and third, as cover for LC Exposure and (ii)
not
 

 
-45-

--------------------------------------------------------------------------------

 

permanently reduce the then existing Revolving Credit Commitment and (y) in the
case of Incremental Facility Revolving Credit Loans of any Series be applied to
Incremental Facility Revolving Credit Loans of such Series outstanding and (ii)
not permanently reduce the then existing Incremental Facility Revolving Credit
Commitment of such Series.
 
(c)  Mandatory Prepayments - Term Loans. The Borrower will prepay the Term Loans
and Incremental Facility Term Loans, as follows:
 
(i) Casualty Events. Within five Business Days of the receipt by the Parent
Guarantor or any of its Included Subsidiaries of the proceeds of insurance,
condemnation award or other compensation in respect of any Casualty Event
affecting any property of the Parent Guarantor or any of its Subsidiaries, the
Borrower shall prepay the Term Loans and Incremental Facility Term Loans, in
aggregate amount equal to 100% of the Net Available Proceeds of such Casualty
Event, such prepayment to be effected in each case in the manner and to the
extent specified in clause (vi) of this paragraph; provided that,
notwithstanding the foregoing, the Borrower shall not be required to make a
prepayment under this clause (i) to the extent that:
 
(A) the Borrower advises the Administrative Agent within five Business Days of
the relevant Casualty Event that it intends to use such Net Available Proceeds
to reinvest the proceeds thereof into the business of the Parent Guarantor and
its Subsidiaries; and
 
(B) such Net Available Proceeds are in fact so applied to such reinvestment
within 365 days of such Casualty Event (it being understood that, in the event
Net Available Proceeds from more than one Casualty Event are held by the
Borrower, such Net Available Proceeds shall be deemed to be utilized in the same
order in which such Casualty Event occurred and, accordingly, any such Net
Available Proceeds so held for more than 365 days shall be forthwith applied to
the prepayment of Loans as provided above).
 
(ii) Equity Issuance. Within five Business Days of any Equity Issuance, the
Borrower shall prepay the Term Loans and Incremental Facility Term Loans in an
aggregate amount equal to 50% of the Net Available Proceeds thereof, such
prepayment to be effected in each case in the manner and to the extent specified
in clause (vi) of this paragraph.
 
(iii) Excess Cash Flow. Not later than the date 90 days after the end of each
Fiscal Year (or, if earlier, 30 days after the delivery of the audited financial
statements for such Fiscal Year pursuant to Section 6.01(a) hereof), commencing
with the Fiscal Year ending on, February 9, 2008, the Borrower shall prepay the
Term Loans and Incremental Facility Term Loans in an aggregate amount equal to
the excess of (A) 50% of Excess Cash Flow for such Fiscal Year over (B) the
aggregate amount of voluntary prepayments of Term Loans and Incremental Facility
Term Loans made during such Fiscal Year pursuant to Section 2.10(a) hereof
(other than that portion, if any, of such prepayments applied to installments of
the Term Loans and Incremental Facility Term Loans falling due in such Fiscal
Year), such prepayment to be effected in each case in the manner and
 

 
-46-

--------------------------------------------------------------------------------

 

to the extent specified in clause (vi) of this paragraph; provided that (x) if
as at the last day of such Fiscal Year the Consolidated Leverage Ratio was less
than or equal to 2.5 to 1.0, then the percentage referenced in clause (A) above
shall be reduced to 25% and (y) the provisions of this paragraph (iii) shall not
apply if as at the last day of such Fiscal Year the Consolidated Leverage Ratio
was less than or equal to 2.0 to 1.0.
 
(iv) Sale of Assets. Without limiting the obligation of the Borrower to obtain
the consent of the Required Lenders pursuant to Section 7.03 to any Disposition
not otherwise permitted hereunder, in the event that the Net Available Proceeds
of any Disposition (herein, the “Current Disposition”), and of all such prior
Dispositions (in each case including, for avoidance of doubt, Properties
Designated for Sale, but excluding Excluded Dispositions) as to which a
prepayment has not yet been made under this paragraph, shall exceed $3,000,000
then, within five Business Days of the day the Current Disposition occurs, the
Borrower will deliver to the Lenders a statement, certified by a Financial
Officer of the Borrower, in form and detail satisfactory to the Administrative
Agent, of the amount of the Net Available Proceeds of the Current Disposition
and of all such prior Dispositions and will prepay the Term Loans and
Incremental Facility Term Loans in an aggregate amount equal to 100% of the Net
Available Proceeds of the Current Disposition and such prior Dispositions, such
prepayment to be effected in each case in the manner and to the extent specified
in clause (vi) of this paragraph; provided that, notwithstanding the foregoing,
the Borrower shall not be required to make a prepayment under this clause (iv)
to the extent that
 
(A) the Borrower advises the Administrative Agent within five Business Days of
the relevant Disposition that it intends to use such Net Available Proceeds to
reinvest the proceeds thereof into the business of the Borrower and its
Subsidiaries; and
 
(B) such Net Available Proceeds are in fact so applied to such reinvestment
within 365 days of such Disposition (it being understood that, in the event Net
Available Proceeds from more than one Disposition are held by the Borrower, such
Net Available Proceeds shall be deemed to be utilized in the same order in which
such Dispositions occurred and, accordingly, any such Net Available Proceeds so
held for more than 365 days shall be forthwith applied to the prepayment of
Loans as provided above).
 
(v) Debt Incurrence. Within five Business Days of any Debt Incurrence, the
Borrower shall prepay the Term Loans and Incremental Facility Term Loans in an
aggregate amount equal to 100% of the Net Available Proceeds thereof, such
prepayment to be effected in each case in the manner and to the extent specified
in clause (vi) of this paragraph.
 
(vi) Application. Prepayments pursuant to this paragraph shall be applied to
prepay Term Loans and Incremental Facility Term Loans, ratably to the remaining
installments thereof. It is acknowledged and agreed that the Revolving Credit
Commitments and Incremental Facility Revolving Credit Commitments are not
required to be reduced by reason of any event requiring a prepayment under this
Section 2.10.
 

 
-47-

--------------------------------------------------------------------------------

 



 
(d)  Notices, Etc. The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of a Syndicated ABR Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment; provided that notice of a prepayment pursuant
to Section 2.10(c)(iii) shall be delivered substantially simultaneously with
such prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice relating to a
Syndicated Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Syndicated Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12 and shall
be made in the manner specified in Section 2.09(c). 
 
SECTION 2.11.  Fees.
 
(a)  Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at a rate per
annum equal to the Applicable Commitment Fee Rate on the average daily unused
amount of the Revolving Credit Commitment and Incremental Facility Revolving
Credit Commitment of such Lender during the period from and including the date
hereof to but excluding the earlier of the date such Commitment terminates and
the Revolving Credit Commitment Termination Date or the commitment termination
date for the Incremental Facility Revolving Credit Commitments of the relevant
Series (as the case may be). Accrued commitment fees shall be payable on each
Quarterly Date and on the earlier of the date the relevant Commitment terminates
and the Revolving Credit Commitment Termination Date or the commitment
termination date for the Incremental Facility Revolving Credit Commitments of
the relevant Series (as the case may be). All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, (i) the Revolving Credit Commitment of a Revolving
Credit Lender shall be deemed to be used to the extent of the outstanding
Revolving Credit Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Revolving Credit Lender shall be disregarded for such purpose)
and (ii) the Incremental Facility Revolving Credit Commitment of an Incremental
Facility Revolving Credit Lender shall be deemed to be used to the extent of the
outstanding Incremental Facility Revolving Credit Loans of such Lender.
 

 
-48-

--------------------------------------------------------------------------------

 



 
(b)  Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Credit Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at a rate
per annum equal to the Applicable Margin applicable to interest on Revolving
Credit Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Revolving Credit Commitment terminates
and the date on which such Lender ceases to have any LC Exposure, and (ii) to
each Issuing Lender a fronting fee, which shall accrue at the rate or rates per
annum separately agreed upon between the Borrower and each Issuing Lender on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Credit Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Lender’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through but excluding each Quarterly Date shall be payable on such
Quarterly Date; provided that all such fees shall be payable on the date on
which the Revolving Credit Commitments terminate and any such fees accruing
after the date on which the Revolving Credit Commitments terminate shall be
payable on demand. Any other fees payable to any Issuing Lender pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(c)  Administrative Agent and Collateral Agent Fees. The Borrower agrees to pay
to the Administrative Agent and the Collateral Agent, for their own accounts,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and each of the Collateral Agent or the Administrative Agent.
 
(d)  Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to any Issuing
Lender, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.
 
SECTION 2.12.  Interest.
 
(a)  ABR Loans. The Loans constituting each ABR Borrowing (including each
Swingline Loan) shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.
 
(b)  Eurodollar Loans. The Loans constituting each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Margin.
 
(c)  Default Interest. Notwithstanding the foregoing, if all or a portion of (i)
the principal amount of any Loan, (ii) any interest payable thereon or (iii) any
fee or other amount payable by any Obligor hereunder shall not be paid when due
(whether at the stated
 

 
-49-

--------------------------------------------------------------------------------

 

maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum which is, in the case of overdue principal or interest, the
rate that would otherwise be applicable to such Loan plus 2% or, in the case of
overdue fees or other amounts, the Alternate Base Rate plus Applicable Margin
for ABR Loans plus 2%, in each case from the date of such non-payment until such
amount is paid in full (both before and after judgment).
 
(d)  Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Credit Loans, upon termination of the Revolving Credit Commitments
and, in the case of Incremental Facility Revolving Credit Loans, the commitment
termination date for the Incremental Facility Revolving Credit Commitments of
the same Series; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving Credit ABR Loan
or Swingline Loan prior to the Revolving Credit Commitment Termination Date or a
prepayment of an Incremental Facility Revolving Credit ABR Loan prior to the
commitment termination date specified for such Loan), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.
 
(e)  Computation. All interest hereunder shall be computed on the basis of a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
Loans based on the Prime Rate), and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
SECTION 2.13.  Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b) if such Borrowing is of a particular Class of Loans, the Administrative
Agent is advised by the Required Lenders of such Class that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their respective Loans included in such
Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Eurodollar Borrowing shall be
 

 
-50-

--------------------------------------------------------------------------------

 

ineffective and such Syndicated Borrowing (unless prepaid) shall be continued
as, or converted to, a Syndicated ABR Borrowing and (ii) if any Request for Loan
requests a Eurodollar Borrowing, such Borrowing shall be made as a Syndicated
ABR Borrowing.
 
SECTION 2.14.  Increased Costs.
 
(a)  Increased Costs Generally. If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Lender; or
 
(ii) impose on any Lender or Issuing Lender or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Lender,
as the case may be, for such additional costs incurred or reduction suffered.
 
(b)  Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by Issuing
Lender, to a level below that which such Lender or Issuing Lender or such
Lender’s or Issuing Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Lender’s
policies and the policies of such Lender’s or Issuing Lender’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.
 
(c)  Certificates from Lenders. A certificate of a Lender or Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)  Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the
 

 
-51-

--------------------------------------------------------------------------------

 

Borrower shall not be required to compensate a Lender or Issuing Lender pursuant
to this Section for any increased costs or reductions incurred more than six
months prior to the date that such Lender or Issuing Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
(e)  Application to Taxes. Notwithstanding anything to the contrary in this
Section 2.14, this Section 2.14 shall not apply to Taxes which shall be governed
exclusively by Section 2.16 hereof.
 
SECTION 2.15.  Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Syndicated Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.10(d) and is revoked in accordance herewith), or (d) the assignment as
a result of a request by the Borrower pursuant to Section 2.18(b) of any
Eurodollar Loan other than on the last day of an Interest Period therefor, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event may, at the option of such
Lender, be deemed to include an amount determined by such Lender to be equal to
the excess, if any, of (i) the amount of interest that such Lender would pay for
a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an Affiliate of such Lender) for Dollar deposits from other banks in the
eurodollar market at the commencement of such period. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
 
SECTION 2.16.  Taxes.
 
(a)  Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Lender (as the case may be) receives an
 

 
-52-

--------------------------------------------------------------------------------

 

amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
 
(b)  Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c)  Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Collateral Agent, each Lender and each Issuing Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, the Collateral Agent, such Lender or Issuing
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that if the Borrower reasonably believes that
such Taxes or Other Taxes were not correctly or legally asserted, the
Administrative Agent, the Collateral Agent or such Lender, as the case may be,
will use reasonable efforts to cooperate with the Borrower (at the Borrower’s
expense) to obtain a refund of such Taxes or Other Taxes (in cash or as an
offset against another existing tax liability), the benefit of which refund
shall be returned to the Borrower to the extent provided in Section 2.16(f). The
Administrative Agent, the Collateral Agent or any Lender agree to promptly
notify the Borrower of any claim under this Section 2.16(c) of which they become
aware; provided that any failure to provide such notice shall in no way impair
the rights of such party to demand and receive compensation under this Section
2.16(c). A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or Issuing Lender, or by the Administrative Agent on
its own behalf or on behalf of a Lender or Issuing Lender, or by the Collateral
Agent, shall be conclusive absent manifest error.
 
(d)  Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)  Foreign Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of any withholding tax that is an Indemnified Tax, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate. In addition, each Foreign Lender
agrees that from time to time, when a lapse in time or change in circumstances
renders the previous documentation obsolete or inaccurate in any material
respect, it will, to the extent legally able to do so (but only upon request of
the Borrower, unless such event relates solely to changed circumstances relating
solely to such Foreign Lender), deliver to the Borrower such properly completed
and executed documentation prescribed by applicable law as will
 

 
-53-

--------------------------------------------------------------------------------

 

permit such payments to be continued to be made without withholding or at a
reduced rate, or notify the Borrower and the Administrative Agent that it is
unable to do so.
 
(f)  Treatment of Certain Refunds. If the Administrative Agent or a Lender (or
an assignee) determines in its sole discretion that it has actually received the
benefit of a refund (in cash or as an offset against another existing tax
liability) of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section 2.16, it shall pay over such refund to Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrower under this Section 2.16 with respect to the Indemnified Taxes or the
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender (or assignee) as determined in the
Administrative Agent’s or such Lender’s reasonable discretion and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, however, that Borrower upon the request
of the Administrative Agent or such Lender (or assignee), agrees to repay the
amount paid over to Borrower to the Administrative Agent or such Lender (or
assignee) in the event that the Administrative Agent or such Lender (or
assignee) is required to repay such refund to such Governmental Authority.
Nothing contained in this Section 2.16(f) shall require the Administrative Agent
or any Lender (or assignee) to make available its tax returns to Borrower or any
other person. For avoidance of doubt, nothing in this Section 2.16(f) is
intended to, nor shall anything in this Section 2.16(f) be construed to, require
the Administrative Agent or any Lender to alter or supplement any policy,
procedure or system with respect to the identification, tracking and allocation
of tax refunds and neither the Administrative Agent nor any Lender shall have
any liability to the Borrower or any Guarantor by reason of its
non-identification of any such refund.
 
SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)  Payments by the Obligors. Each Obligor shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or otherwise) or under
any other Loan Document (except to the extent otherwise provided therein) prior
to 12:00 noon, New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 11 Madison Avenue, New York, New York,
10010, except as otherwise expressly provided in the relevant Loan Document and
except payments to be made directly to any Issuing Lender as expressly provided
herein and payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03, which shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder or under any other Loan Document (except
to the extent otherwise provided therein) shall be made in Dollars.
 

 
-54-

--------------------------------------------------------------------------------

 



 
(b)  Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
 
(c)  Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Syndicated Borrowing of a particular Class shall be made from the
relevant Lenders, each payment of commitment fee under Section 2.11 shall be
made for account of the relevant Lenders, and each termination or reduction of
the amount of the Commitments of a particular Class under Section 2.08 shall be
applied to the respective Commitments of such Class of the relevant Lenders, pro
rata according to the amounts of their respective Commitments of such Class;
(ii) each Syndicated Borrowing of any Class shall be allocated pro rata among
the relevant Lenders according to the amounts of their respective Commitments of
such Class (in the case of the making of Syndicated Loans) or their respective
Loans of such Class that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Revolving Credit Loans and Term Loans by the Borrower shall be made
for account of the relevant Lenders pro rata in accordance with the respective
unpaid principal amounts of the Syndicated Loans of such Class held by them; and
(iv) each payment of interest on Revolving Credit Loans and Term Loans by the
Borrower shall be made for account of the relevant Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.
 
(d)  Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Syndicated Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Syndicated Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon then due than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Syndicated Loans and participations in LC Disbursements
and Swingline Loans of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Syndicated Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Obligor pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Parent Guarantor or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each Obligor
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing
 

 
-55-

--------------------------------------------------------------------------------

 

arrangements may exercise against such Obligor rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Obligor in the amount of such participation.
 
(e)  Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or Issuing Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
Issuing Lenders, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or Issuing
Lenders, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.
 
(f)  Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(c), 2.05(e),
2.06(b) or 2.17(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.
 
SECTION 2.18.  Mitigation Obligations; Replacement of Lenders. 
 
(a)  Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.16, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)  Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, or if any Lender defaults in its obligation to fund Loans
hereunder, or any Lender does not consent (each, a “Non-Consenting Lender”) to a
proposed amendment, modification or waiver of this Agreement or any other Loan
Document requested by the Borrower which requires the consent of all of the
Lenders to become effective or all of the Lenders directly affected thereby (and
which is approved by at least the Required Lenders), the Borrower may, at its
sole expense and effort (including with respect to the processing and
recordation fee referred to in Section 10.04(b)), upon notice to such Lender and
the Administrative Agent, require such Lender
 

 
-56-

--------------------------------------------------------------------------------

 

to transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all of its interests, rights and
obligations under this Agreement to an assignee reasonably acceptable to the
Borrower, such acceptance not to be unreasonably withheld or delayed, that shall
assume such assigned obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent (and, if a
Revolving Credit Commitment is being assigned, such Issuing Lender and the
Swingline Lender), which consent or consents, as the case may be, shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including any amounts payable under
Section 2.14 and Section 2.16), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments and (iv) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction. In connection with any such replacement, if the replaced
Lender does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance reflecting such replacement within five Business Days
of the date on which the replacement Lender executes and delivers such
Assignment and Acceptance to the replaced Lender, then such replaced Lender
shall be deemed to have executed and delivered such Assignment and Acceptance. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. For the avoidance of doubt, if a Lender is a Non-Consenting
Lender solely because it refused to consent to an amendment, modification or
waiver that required the consent of all Lenders directly affected thereby (which
amendment, modification or waiver did not accordingly require the consent of all
Lenders), the Loans and Commitments of such Non-Consenting Lender that are
subject to the assignments required by this subsection 2.18 shall include only
those Loans and Commitments directly affected by the amendment, modification or
waiver to which such Non-Consenting Lender refused to provide its consent.
 
 
ARTICLE III
 
GUARANTEE
 
SECTION 3.01.  The Guarantee. The Guarantors hereby jointly and severally
guarantee to each Lender, the Administrative Agent, the Collateral Agent and
their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the principal of
and interest on the Loans made by the Lenders to the Borrower and all other
amounts from time to time owing to the Lenders, the Administrative Agent or the
Collateral Agent by the Borrower under this Agreement and by any Obligor under
any of the other Loan Documents, and all obligations of any Obligor to the
Administrative Agent, the Arranger or any Lender (or any Affiliate of the
Administrative Agent, the Arranger or any Lender) in respect of any Hedging
Agreement, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Guarantors hereby further jointly and severally agree that if the Borrower shall
fail to pay in
 

 
-57-

--------------------------------------------------------------------------------

 

full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
 
For purposes hereof, it is understood that any Guaranteed Obligations to any
Person arising under an agreement entered into at a time such Person (or an
Affiliate thereof) is party hereto as the Administrative Agent or a Lender shall
continue to constitute Guaranteed Obligations, notwithstanding that such Person
(or its Affiliate) has ceased to be the Administrative Agent or a Lender, as the
case may be, party hereto (by assigning all of its Commitments, Revolving Credit
Exposure, Incremental Facility Revolving Credit Exposure and other interests
herein, or otherwise) at the time a claim is to be made in respect of such
Guaranteed Obligations.
 
SECTION 3.02.  Obligations Unconditional. The obligations of the Guarantors
under Section 3.01 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Borrower under this Agreement or any other agreement
or instrument referred to herein, or any substitution, release or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section that the obligations of the Guarantors hereunder shall be absolute and
unconditional, joint and several, under any and all circumstances. Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Guarantors hereunder, which shall remain absolute and unconditional as described
above:
 
(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
 
(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;
 
(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;
 
(iv) any Lien or security interest granted to, or in favor of, the Collateral
Agent, the Administrative Agent or any Lender or Lenders as security for any of
the Guaranteed Obligations shall fail to be perfected; or
 

 
-58-

--------------------------------------------------------------------------------

 



 
(v) any amount of Guaranteed Obligations shall not be allowed as a post-petition
claim in any case of which the Borrower or any of its properties is the subject
under any bankruptcy, insolvency, receivership or similar law.
 
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent, the Collateral Agent or any Lender exhaust any right, power or remedy or
proceed against the Borrower under this Agreement or any other agreement or
instrument referred to herein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.
 
SECTION 3.03.  Reinstatement. The obligations of the Guarantors under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Guarantors jointly and severally agree
that they will indemnify the Administrative Agent, the Collateral Agent and each
Lender on demand for all reasonable costs and expenses (including fees of
counsel) incurred by the Administrative Agent, the Collateral Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.
 
SECTION 3.04.  Subrogation. The Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration and termination of the Commitments of the Lenders under this
Agreement they shall not exercise any right or remedy arising by reason of any
performance by them of their guarantee in Section 3.01, whether by subrogation
or otherwise, against the Borrower or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
 
SECTION 3.05.  Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement may be declared to be forthwith due and payable as provided in
Article VIII (and shall be deemed to have become automatically due and payable
in the circumstances provided in Article VIII) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 3.01.
 
SECTION 3.06.  Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Lender, the Collateral
Agent or the Administrative Agent, at its sole option, in the event of a dispute
by such Guarantor in the payment of any moneys due hereunder, shall have the
right to proceed by motion for summary judgment in lieu of complaint pursuant to
N.Y. Civ. Prac. L&R § 3213.
 

 
-59-

--------------------------------------------------------------------------------

 



 
SECTION 3.07.  Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
 
SECTION 3.08.  Rights of Contribution. The Subsidiary Guarantors hereby agree,
as between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, each other Subsidiary Guarantor shall,
on demand of such Excess Funding Guarantor (but subject to the next sentence),
pay to such Excess Funding Guarantor an amount equal to such Subsidiary
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to any
Excess Funding Guarantor under this Section shall be subordinate and subject in
right of payment to the prior payment in full of the obligations of such
Subsidiary Guarantor under the other provisions of this Article and such Excess
Funding Guarantor shall not exercise any right or remedy with respect to such
excess until payment and satisfaction in full of all of such obligations.
 
For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate
present fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock of any other Subsidiary Guarantor) exceeds the
amount of all the debts and liabilities of such Subsidiary Guarantor (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Subsidiary Guarantor hereunder and any obligations of
any other Subsidiary Guarantor that have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of all of the Subsidiary Guarantors exceeds the amount of all the
debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of the Borrower and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the Effective Date, as of the Effective
Date, and (B) with respect to any other Subsidiary Guarantor, as of the date
such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.
 
SECTION 3.09.  General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of
Section 3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Lender, the Administrative Agent, the
Collateral Agent or any other Person, be automatically limited and reduced to
the highest
 

 
-60-

--------------------------------------------------------------------------------

 

amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.
 
SECTION 3.10.  No Reliance. Each Guarantor represents and warrants that, in
executing and delivering this Agreement, such Guarantor has (a) without reliance
on any Lender or either Agent, or on any information received from any Lender or
either Agent, and based upon such documents and information it deems
appropriate, made an independent investigation of the transactions contemplated
hereby and the Borrower, the Borrower’s business, assets, operations, prospects
and condition, financial or otherwise, and any circumstances which may bear upon
such transactions, the Borrower or the obligations and risks undertaken herein
with respect to the Guaranteed Obligations; (b) adequate means to obtain from
the Borrower on a continuing basis information concerning the Borrower; (c) full
and complete access to the Loan Documents and any other documents executed in
connection with the Loan Documents; and (d) not relied and will not rely upon
any representations or warranties of any Lender, the Arranger or either Agent or
any acts heretofore or hereafter taken by any Lender, the Arranger or either
Agent (including but not limited to any review by any Lender, the Arranger or
either Agent of the affairs of the Borrower).
 
SECTION 3.11.  Release of Subsidiary Guarantors. The obligations of a Subsidiary
Guarantor under this Agreement and the other Loan Documents shall be
automatically released upon any sale or disposition of such Subsidiary Guarantor
(whether by way of sale of capital stock or assets, lease, transfer, merger,
consolidation or otherwise) to any Person other than the Parent Guarantor or a
Subsidiary in a transaction that complies with Section 7.03 and, upon request of
the Borrower, the Administrative Agent shall, at the Borrower’s expense, execute
and deliver such instruments and releases as may be reasonably necessary in
order to evidence the release of such Subsidiary Guarantor under the Loan
Documents.
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Each of the Borrower and the Parent Guarantor represents and warrants to the
Lenders that:
 
SECTION 4.01.  Organization; Powers. Each of the Parent Guarantor and its
Included Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite
corporate or other organizational power and authority to carry on its business
as now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
 
SECTION 4.02.  Authorization; Enforceability. The Transactions are within each
Obligor’s power and authority and have been duly authorized by all necessary
action. This Agreement has been duly executed and delivered by each Obligor and
constitutes, and each of the other Loan Documents to which it is a party when
executed and delivered by such Obligor
 

 
-61-

--------------------------------------------------------------------------------

 

will constitute, a legal, valid and binding obligation of such Obligor,
enforceable against each Obligor in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
SECTION 4.03.  Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been obtained
or made and are in full force and effect and (ii) filings and recordings in
respect of the Liens created pursuant to the Security Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Parent Guarantor or any of its Subsidiaries or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Parent Guarantor or any of its Subsidiaries or assets, or give rise to a right
thereunder to require any payment to be made by any such Person, and (d) except
for the Liens created pursuant to the Loan Documents, will not result in the
creation or imposition of any Lien on any asset of the Parent Guarantor or any
of its Subsidiaries, except, in each case, as could not reasonably be expected
to result in a Material Adverse Effect.
 
SECTION 4.04.  Financial Condition; No Material Adverse Change.
 
(a)  Financial Condition. The Projections are a good faith presentation of the
information contained therein and based on reasonable assumptions and estimates.
 
(b)  No Material Adverse Change. Since January 29, 2006, except for Disclosed
Matters, there has been no material adverse change in the business, assets,
operations, prospects or condition, financial or otherwise, of the Parent
Guarantor and its Included Subsidiaries, taken as a whole.
 
SECTION 4.05.  Properties.
 
(a)  Property Generally. Except as set forth on Schedule XIII, each of the
Parent Guarantor and its Included Subsidiaries has good title to, or valid
leasehold interests in all its real and personal property material to its
business, subject only to Liens permitted by Section 7.02 and except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.
 
(b)  Intellectual Property. Each of the Parent Guarantor and its Included
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other Intellectual Property material to its business,
and the use thereof by the Parent Guarantor and its Included Subsidiaries does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 

 
-62-

--------------------------------------------------------------------------------

 



 
SECTION 4.06.  Litigation.
 
(a)  Actions, Suits and Proceedings. There are no actions, suits, investigations
or proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower or the Parent Guarantor, threatened
against or affecting the Parent Guarantor or any of its Included Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than any
Disclosed Matters) or (ii) that involve this Agreement or the Transactions.
 
(b)  Disclosed Matters. Since the date of this Agreement, there has been no
change in the status of the Disclosed Matters (other than those identified with
an “*” on Schedule V) that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
 
SECTION 4.07.  Environmental Matters.
 
(a)  Neither the Parent Guarantor nor any of its Subsidiaries (i) currently has
any Environmental Liability which would reasonably be expected to have a
Material Adverse Effect, (ii) has received notice that it is in non-compliance
with or has a liability or potential liability under any Environmental Laws
(except for any non-compliance or other Environmental Liabilities which would
not reasonably be expected to have a Material Adverse Effect) or (iii) or has
been designated as a potentially responsible party under CERCLA or under any
state statute similar to CERCLA, and none of the Real Property or assets of the
Parent Guarantor or any of its Subsidiaries located in the United States and
owned, leased or operated by the Parent Guarantor or any of its Subsidiaries has
been identified on the current or, to the Borrower’s and the Parent Guarantor’s
actual knowledge any proposed, (x) National Priorities List under 40 C.F.R.
Section 300, (y) CERCLIS list or (z) any similar list arising from a state
statute similar to CERCLA.
 
(b)  Except as set forth in Schedule VI, no Hazardous Materials have been
arranged for disposal, generated, stored, disposed of, managed, Released or
otherwise handled at, or shipped or transported to or from any of the Real
Property of the Parent Guarantor or any of its Subsidiaries or are otherwise
present at, on, in or under any of the Real Property, or to the best of the
Borrower’s and the Parent Guarantor’s actual knowledge, at or from any adjacent
site or facility in a manner that would reasonably be expected to affect the
Real Property of the Parent Guarantor or any of its Subsidiaries, except for (i)
Hazardous Materials, such as cleaning chemicals, pesticides and other materials
used, produced, manufactured, processed, treated, recycled, generated, stored,
disposed of, managed, or otherwise handled in the ordinary course of business in
compliance with Environmental Laws or (ii) any such disposal, generation,
storage, arrangement for disposal, disposal, management, Release, handling,
shipment, transport or presence that would not reasonably be expected to have a
Material Adverse Effect.
 
(c)  Each of the Parent Guarantor and its Subsidiaries (i) are in compliance
with all applicable Environmental Laws in connection with the operation of its
respective facilities, businesses and other assets and properties, and there are
no unresolved notices of violation or non-compliance with respect thereto, and
(ii) have obtained and maintain
 

 
-63-

--------------------------------------------------------------------------------

 

in full force and effect all material permits, licenses, certificates and
approvals required for their respective facilities and operations under any
Environmental Laws and comply with all such permits, licenses, certificates and
approvals, except in the case of (i) and (ii) above for any non-compliance or
failure to obtain or maintain in full force and effect that would not reasonably
be expected to have a Material Adverse Effect.
 
SECTION 4.08.  Compliance with Laws and Agreements. Except as to matters covered
by Section 4.07 (which shall be governed by such Section), each of the Parent
Guarantor and its Included Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except (i) with respect to the Disclosed Matters and (ii) where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
 
SECTION 4.09.  Investment Company Status. Neither the Parent Guarantor nor any
of its Included Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.
 
SECTION 4.10.  Taxes. Each of the Parent Guarantor and its Included Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves to the extent required by GAAP or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 4.11.  ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by more than an amount that would have a
Material Adverse Effect, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount that would
have a Material Adverse Effect.
 
SECTION 4.12.  Disclosure. As of the Effective Date, the Borrower and the Parent
Guarantor have disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its respective Included
Subsidiaries are subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. As of the Effective Date, the written reports, financial
statements, certificates and other written information furnished by or on behalf
of the Obligors to the Lenders on or prior to the Effective Date in connection
with the negotiation of this Agreement and the other Loan Documents or delivered
hereunder or thereunder (as modified or
 

 
-64-

--------------------------------------------------------------------------------

 

supplemented by other information so furnished on or prior to the Effective
Date), when taken as a whole, do not contain any material misstatement of fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that with respect to projected financial information, the Borrower and
the Parent Guarantor represent only that such information was prepared in good
faith and based upon assumptions believed to be reasonable at the time.
 
SECTION 4.13.  Use of Credit. Neither the Parent Guarantor nor any of its
Included Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock, and no
part of the proceeds of any extension of credit hereunder will be used to buy or
carry any Margin Stock.
 
SECTION 4.14.  Material Agreements and Liens.
 
(a)  Material Agreements. Part A of Schedule III is a complete and correct list
of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Parent Guarantor or any of its
Included Subsidiaries outstanding on the date hereof the aggregate principal or
face amount of which equals or exceeds (or may equal or exceed) $250,000, and
the aggregate principal or face amount outstanding or that may become
outstanding under each such arrangement is correctly described in Part A of
Schedule III.
 
(b)  Liens. Part B of Schedule III is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the date hereof the aggregate
principal or face amount of which equals or exceeds (or may equal or exceed)
$100,000, and covering any property of the Parent Guarantor or any of its
Included Subsidiaries and the property covered by each such Lien is correctly
summarized in Part B of Schedule III.
 
SECTION 4.15.  Inactive Companies. As of the Effective Date, each of the
following Persons and each of such Person’s Subsidiaries are Inactive Companies:
Montana Mills, Kremeko Inc., Glazed Investments LLC, New England Dough, LLC and
Freedom Rings, LLC.
 
SECTION 4.16.  Subsidiaries and Investments.
 
(a)  Subsidiaries. Set forth in Part A of Schedule VII is a complete and correct
list of all of the Subsidiaries of the Parent Guarantor as of the date hereof,
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding ownership interests in such Subsidiary
and (iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests. Except as disclosed in Part A of Schedule VII, (x) the Parent
Guarantor and each of its Subsidiaries owns, free and clear of Liens (other than
Liens created pursuant to the Security Documents or otherwise permitted pursuant
to Section 7.02), and has the unencumbered right to vote, all outstanding
ownership interests in each Person shown to be held by it in Part A of
Schedule VII, (y) all of the issued and outstanding capital stock of each such
Person organized
 

 
-65-

--------------------------------------------------------------------------------

 

as a corporation is validly issued, fully paid and nonassessable and (z) there
are no outstanding Equity Rights with respect to such Person.
 
(b)  Investments. Set forth in Part B of Schedule VII is a complete and correct
list of each Investment (other than Investments disclosed in Part A of
Schedule VII and other than Investments of the types referred to in clauses (b),
(c), (d), (e), (f), (g) and (m) of Section 7.05) held by the Parent Guarantor or
any of its Included Subsidiaries in any Person on the date hereof (other than
Investments, the aggregate outstanding amount of which do not exceed $100,000)
and, for each such Investment, (x) the identity of the Person or Persons holding
such Investment and (y) the nature of such Investment. Except as disclosed in
Part B of Schedule VII, each of the Parent Guarantor and its Subsidiaries owns,
free and clear of all Liens (other than Liens created pursuant to the Security
Documents or otherwise permitted pursuant to Section 7.02), all such
Investments.
 
(c)  Restrictions on Included Subsidiaries. Except as disclosed on Schedule IV,
none of the Included Subsidiaries of the Parent Guarantor is, on the date
hereof, subject to any indenture, agreement, instrument or other arrangement of
the type described in Section 7.08.
 
SECTION 4.17.  Real Property. Set forth on Schedule VIII is a true, correct and
complete list, as of the date hereof, of all of the owned and leased real
property interests held by each Obligor (“Real Property”), indicating in each
case whether the respective property is owned or leased, the identity of the
owner or lessee and the location of the respective property. Except as set forth
on Schedule VIII hereto, each Obligor has good, sufficient and legal title to
all of the owned Collateral (as defined in the Security Agreement) (and any
other material properties and assets, if any) indicated on such Schedule as
being owned by it and will have good, sufficient and legal title of all
after-acquired Collateral (as defined in the Security Agreement) (and any other
after-acquired material properties and assets, if any), in each case, free and
clear of all Liens except for the Permitted Encumbrances and minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for its intended purposes.
Each Obligor has valid leasehold interests in the real property and personal
property leased by such Obligor (other than with respect to those properties
listed on Schedule XIII), subject to Permitted Encumbrances and minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for its intended purposes. The
Collateral Agent has, as of the Effective Date, a valid, and upon the filing or
other recordation of Uniform Commercial Code financing statements and other
documents delivered by the Obligors to the Collateral Agent on the Effective
Date, perfected Liens on the Collateral (to the extent such Lien is required to
be perfected on the Effective Date), subject only to Permitted Encumbrances
(provided, (x) solely with respect to Copyrights and Patents (as such terms are
defined in the Security Agreement), of and to the extent that such priority and
perfection may be achieved by the filing of Uniform Commercial Code financing
statements and appropriate documents with the United States Copyright Office and
the United States Patent and Trademark Office, (y) solely with respect to real
property, to the extent that such priority and perfection is achieved by
delivering and recording a Mortgage in the appropriate county filing office and
(z) solely with respect to fixtures, to the extent that such fixtures are
affixed to real property covered by a duly recorded Mortgage or duly filed
Uniform Commercial Code fixture filing), securing the payment of the Secured
Obligations, and such Liens are entitled to all of the
 

 
-66-

--------------------------------------------------------------------------------

 

rights, priorities and benefits afforded by the Uniform Commercial Code or other
applicable law as enacted in any relevant jurisdiction which relates to
perfected Liens. For avoidance of doubt, the proviso contained in the
immediately preceding sentence does not limit any representation or warranty
made in any Mortgage. No Mortgage encumbers any portion of Real Property which
is located in an area that has been identified as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968, except as set forth on Schedule VIII.
 
SECTION 4.18.  Solvency. As of the date hereof, after giving effect on a pro
forma basis to the extensions of credit hereunder and to the other transactions
contemplated hereby, (i) the aggregate value of all properties of the Parent
Guarantor and its Included Subsidiaries at their present fair saleable value
(i.e., the amount that may be realized within a reasonable time, considered to
be six to eighteen months, either through collection or sale at the regular
market value, conceiving the latter as the amount that could be obtained for the
properties in question within such period by a capable and diligent
businessperson from an interested buyer who is willing to purchase under
ordinary selling conditions), exceeds the amount of all the debts and
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of the Parent Guarantor and its Included Subsidiaries, (ii) the
Parent Guarantor and its Included Subsidiaries will not, on a consolidated
basis, have unreasonably small capital with which to conduct their business
operations as heretofore conducted and (iii) the Parent Guarantor and its
Included Subsidiaries will have, on a consolidated basis, sufficient cash flow
to enable them to pay their debts as they mature.
 
SECTION 4.19.  Labor Matters. Except as set forth on Schedule IX, (a) neither
the Parent Guarantor nor any of its Included Subsidiaries is subject to any
collective bargaining agreement, (b) no petition for certification or union
election is pending with respect to the employees of the Parent Guarantor or any
of its Included Subsidiaries and no union or collective bargaining unit has
sought such certification or recognition with respect to the employees of the
Parent Guarantor or any of its Included Subsidiaries and (c) there are no
strikes, slowdowns or work stoppages pending or, to the knowledge of the Parent
Guarantor or any of its Included Subsidiaries, threatened between the Parent
Guarantor or any of its Included Subsidiaries and its respective employees,
other than employee grievances arising in the ordinary course of business which
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Except as set forth on Schedule IX,
neither the Parent Guarantor nor any of its Included Subsidiaries is subject to
an employment contract.
 
 
ARTICLE V
 
CONDITIONS
 
SECTION 5.01.  Effective Date. The obligations of the Lenders to make Loans and
of any Issuing Lender to issue Letters of Credit hereunder shall not become
effective until the date on which the Administrative Agent shall have received
each of the following documents, each of which shall be satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance (or such condition shall have been waived in accordance with
Section 10.02):
 

 
-67-

--------------------------------------------------------------------------------

 



 
(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.
 
(b) Opinions of Counsel to the Obligors. Favorable written opinions (addressed
to the Agents and the Lenders and dated the Effective Date) of Cahill Gordon &
Reindel LLP, special New York counsel to the Obligors; Charles Blixt, general
counsel of the Borrower; Kilpatrick Stockton, LLP, special North Carolina and
Intellectual Property counsel to the Obligors; Pestalozzi Lachenal Patry,
special Swiss counsel to the Obligors; Stites & Harbison PLLC, special Kentucky
counsel to the Obligors; and Andrews Kurth LLP, special Texas counsel to the
Obligors.
 
(c) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of each Obligor, the authorization of the
Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.
 
(d) Officer’s Certificate. A certificate, dated the Effective Date and signed by
the President, a Vice President or a Financial Officer of the Borrower,
(i) confirming compliance with the conditions set forth in the lettered clauses
of the first sentence of Section 5.02, (ii) as to the matters set forth in
Section 4.18 and (iii) confirming that the Consolidated Leverage Ratio
(calculated for the Test Period ended October 29, 2006 but (i) with Consolidated
Total Debt calculated as at the Effective Date after giving effect to the
proposed borrowing requested on the Effective Date and use of proceeds thereof
and (ii) excluding obligations in respect of letters of credit) does not exceed
3.0 to 1.
 
(e) Security Agreement. The Security Agreement, duly executed and delivered by
each Obligor and the Collateral Agent and the certificates identified under the
name of such Obligor in Annex 3 thereto, in each case accompanied by undated
stock powers executed in blank. In addition, each Obligor shall have taken such
other action (including delivering to the Collateral Agent, for filing,
appropriately completed copies of Uniform Commercial Code financing statements
and taking any necessary action in connection therewith) as the Collateral Agent
shall have reasonably requested in order to perfect the security interests
created pursuant to the Security Agreement.
 
(f) Mortgages and Title Insurance. The following documents, each of which shall
be executed (and, where appropriate, acknowledged) by Persons satisfactory to
the Administrative Agent; provided that to the extent that any such documents
are not delivered on the Effective Date, the delivery of such documents shall be
deemed to be post-closing actions (“Post-Closing Actions”) and shall not
constitute conditions precedent under this Section 5.01:
 
(i) one or more Mortgages covering the Real Property set forth on Schedule VIII
(other than Excluded Real Property and Property Designated For Sale), in each
case duly executed and delivered by the Borrower in recordable
 

 
-68-

--------------------------------------------------------------------------------

 

form (in such number of copies as the Administrative Agent shall have reasonably
requested);
 
(ii) favorable written legal opinions from local counsel in the respective
states in which the properties covered by the Mortgage(s) are located reasonably
satisfactory in form and substance to the Administrative Agent;
 
(iii) one or more mortgagee policies of title insurance on forms of and issued
by one or more title companies reasonably satisfactory to the Administrative
Agent (the “Title Companies”), insuring the validity and priority of the Liens
created under the Mortgages covering the Real Property set forth on Schedule
VIII (other than Excluded Real Property and Property Designated For Sale) for
and in amounts equal to at least one hundred fifteen percent (115%) of the
appraised value of each of the Real Property set forth on Schedule VIII (other
than Excluded Real Property and Property Designated For Sale), subject only to
such exceptions as are reasonably satisfactory to the Administrative Agent and,
to the extent necessary under applicable law, for filing in the appropriate
county land offices, Uniform Commercial Code financing statements covering
fixtures, in each case appropriately completed and duly executed;
 
(iv) as-built surveys of recent date of each of the Principal Facilities, other
than those Principal Facilities located at 1814 Ivy Avenue, Winston-Salem, NC
and 3190 Center Park Boulevard, Winston-Salem, NC, showing such matters as may
be required by the Administrative Agent, which surveys shall be in form and
content reasonably acceptable to the Administrative Agent, shall be certified to
the Administrative Agent, the Collateral Agent and the Title Companies, and
shall have been prepared by a registered surveyor acceptable to the
Administrative Agent (it being understood that such surveys delivered in
connection with the Existing Credit Agreements are acceptable to the
Administrative Agent); and
 
(v) certified copies of permanent and unconditional certificates of occupancy
for the Real Property set forth on Schedule VIII (other than Excluded Real
Property and Property Designated For Sale) (or if it is not the practice to
issue certificates of occupancy in the jurisdiction in which such respective
Real Property is located, then such other evidence reasonably satisfactory to
the Administrative Agent that the fully functioning operation and occupancy of
such Real Property is permitted) (other than for the Principal Facility located
at 1814 Ivy Avenue, Winston-Salem, NC) permitting the fully functioning
operation and occupancy of such Real Property and of such other permits
necessary for the use and operation of such Real Property issued by the
respective governmental authorities having jurisdiction over such Real Property.
 
In addition, the Borrower shall have paid to the Title Companies all expenses
and premiums of the Title Companies in connection with the issuance of such
policies and in addition shall have paid to the Title Companies an amount equal
to the recording and stamp taxes payable in connection with recording the
Mortgages and Uniform Commercial Code fixture filings, if applicable, in the
appropriate county land offices.
 

 
-69-

--------------------------------------------------------------------------------

 



 
(g) Insurance. Certificates of insurance evidencing the existence of all
insurance required to be maintained by the Parent Guarantor pursuant to
Section 6.05(a) and the designation of the Collateral Agent as the loss payee or
additional named insured thereunder. In addition, the Borrower shall have
delivered a certificate of the president, a vice-president, or a Financial
Officer of the Borrower stating that the insurance described in the certificates
referred to in the preceding sentence is in full force and effect and that all
premiums then due and payable thereon have been paid.
 
(h) Repayment of Existing Indebtedness. Evidence that the principal of and
interest on, and all other amounts owing in respect of, the Indebtedness
(including any contingent or other amounts payable in respect of letters of
credit) outstanding under the Existing Credit Agreements shall have been (or
shall be simultaneously) paid in full, that any commitments to extend credit
under the Existing Credit Agreements shall have been canceled or terminated and
that all Guarantees in respect of, and all Liens securing, any such Indebtedness
shall have been released (or arrangements for such release satisfactory to the
Required Lenders shall have been made).
 
(i) Certain Regulatory Matters. All documentation requested by either Agent or
any Lender under applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation under the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001).
 
(j) Lien Results. The Administrative Agent shall have received the results of a
recent lien search in each relevant jurisdiction with respect to the Obligors,
and such search shall reveal no Liens on any of the assets of any Obligor except
for Liens permitted by Section 7.02 or Liens to be discharged on or prior to the
Effective Date.
 
(k) Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to CS may reasonably request.
 
The obligation of each Lender to make its initial extension of credit hereunder
is also subject to the payment by the Borrower of (i) such fees as the Borrower
shall have agreed to pay to any Lender or the Administrative Agent in connection
herewith, and (ii) the reasonable fees and expenses of Milbank, Tweed, Hadley &
McCloy LLP (“MTHM”), special New York counsel to CS, in connection with the
negotiation, preparation, execution and delivery of this Agreement and the other
Loan Documents, the extensions of credit hereunder and otherwise in connection
with the Transactions (to the extent that statements for such fees and expenses
have been delivered to the Borrower). Borrower agrees that any prior writings
with respect to the fees and expenses of MTHM that are the subject of this
paragraph are superseded by the Borrower’s Obligation under this paragraph.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Lenders to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) on or prior to 3:00 p.m., New York City time, on February
 

 
-70-

--------------------------------------------------------------------------------

 

16, 2007 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
 
SECTION 5.02.  Each Credit Event. The obligation of each Lender to make any
Loan, and of any Issuing Lender to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:
 
(a) the representations and warranties of the Borrower and the Parent Guarantor
set forth in this Agreement, and of each Obligor in each of the other Loan
Documents to which it is a party, shall be true and correct in all material
respects on and as of the date of such Loan or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable (unless any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date);
 
(b) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and
 
(c) for each borrowing of a Loan, Borrower shall have delivered a completed and
signed Request for Loan and for each issuance of a Letter of Credit, Borrower
shall have provided the information required by Section 2.05(b).
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.
 
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, each of the Borrower and the Parent
Guarantor covenants and agrees with the Lenders that:
 
SECTION 6.01.  Financial Statements and Other Information. The Parent Guarantor
will furnish to the Administrative Agent for distribution to each Lender:
 
(a) within 90 days after the end of each Fiscal Year, the audited consolidated
balance sheets and related statements of operations, stockholders’ equity and
cash flows of the Parent Guarantor and its Consolidated Subsidiaries as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
each one of such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
 

 
-71-

--------------------------------------------------------------------------------

 

Parent Guarantor and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
 
(b) within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, the consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Parent Guarantor and its
Consolidated Subsidiaries as of the end of and for such Fiscal Quarter and the
then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous Fiscal Year, all
certified by a Financial Officer of the Parent Guarantor as presenting fairly in
all material respects the financial condition and results of operations of the
Parent Guarantor and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
 
(c) within 30 days after the end of each of the first two fiscal months of each
Fiscal Quarter, the consolidated balance sheet and related statements of
operations of the Parent Guarantor and its Consolidated Subsidiaries as of the
end of and for such fiscal month and the then elapsed portion of the Fiscal
Quarter, all certified by a Financial Officer of the Parent Guarantor as
presenting fairly in all material respects the financial condition and results
of operations of the Parent Guarantor and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal quarterly and year-end audit adjustments and the absence of footnotes;
 
(d) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Parent
Guarantor (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 7.09 and such portions of
Sections 7.01, 7.02, 7.03 and 7.05 requiring compliance with certain specified
limits, and (iii) stating whether any material change in GAAP used in preparing
such financial statements or in the application thereof has occurred since the
date of the most recently delivered audited financial statements pursuant to
Section 6.01(a) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;
 
(e) concurrently with any delivery of financial statements under clause (a) of
this Section, a certificate of the accounting firm that reported on such
financial statements stating whether it obtained knowledge during the course of
its examination of such financial statements of any Default (which certificate
may be limited to the extent required by accounting rules or guidelines);
 
(f)  within 60 days after the commencement of each Fiscal Year commencing after
the Effective Date, the annual operating plan for the Financial Test Group,
including an annual budget for the Financial Test Group, forecasts of the income
statement, the balance sheet and cash flow statement for the immediately
succeeding year;
 

 
-72-

--------------------------------------------------------------------------------

 



 
(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent
Guarantor or any of its Subsidiaries with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of the Securities and Exchange Commission, or with any national
securities exchange (it being understood that the Parent Guarantor shall be
deemed to satisfy this requirement to the extent any such document is filed
electronically with the Securities and Exchange Commission through (and is
publicly available on) the Securities and Exchange Commission’s Electronic Data
Gathering, Analysis and Retrieval System (or any successor system)); and
 
(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent Guarantor
or any of its Included Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender (through the Administrative Agent) may reasonably request.
 
Information required to be delivered pursuant to Sections 6.01(a), 6.01(b) and
6.01(g) above shall be deemed to have been delivered on the date on which the
Parent Guarantor provides notice to the Administrative Agent that such
information has been posted on the Parent Guarantor’s website on the internet or
at another website identified in such notice and accessible by the
Administrative Agent and the Lenders without charge; provided that (i) such
notice may be included in the certificate delivered pursuant to Section 6.01(d)
and (ii) the Parent Guarantor shall deliver, or cause to be delivered, paper
copies of the information referred to in Sections 6.01(a), 6.01(b) and 6.01(g)
above to the Administrative Agent upon any request for such delivery.
 
SECTION 6.02.  Notices of Material Events. The Borrower (for itself and on
behalf of the Parent Guarantor) will furnish to the Administrative Agent and
each Lender written notice of the following:
 
(a) promptly after obtaining knowledge of any Default, the occurrence of such
Default;
 
(b) within ten (10) Business Days after discovery by Borrower, the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Parent Guarantor or any of its
Subsidiaries that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
 
(c) within ten (10) Business Days after discovery by Borrower, the occurrence of
any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
 
(d) within ten (10) Business Days after discovery by Borrower, the assertion of
any Environmental Claim by any Person against, or with respect to the activities
of, the Parent Guarantor or any of its Subsidiaries and any alleged violation of
or non-compliance with any Environmental Laws or any permits, licenses or
authorizations,
 

 
-73-

--------------------------------------------------------------------------------

 

other than any Environmental Claim or alleged violation that, if adversely
determined, would not (either individually or in the aggregate) have a Material
Adverse Effect; and
 
(e) within ten (10) Business Days after discovery by Borrower, any other
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower or the Parent
Guarantor setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken by the Borrower or the
Parent Guarantor, as the case may be, with respect thereto.
 
SECTION 6.03.  Existence; Conduct of Business. The Parent Guarantor will, and,
subject to Section 7.03, will cause each of its Included Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.03.
 
SECTION 6.04.  Payment of Obligations. The Parent Guarantor will, and will cause
each of its Included Subsidiaries to, pay its obligations, including tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Parent Guarantor or such Included Subsidiary has set aside on its books
adequate reserves with respect thereto if required by and in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 6.05.  Maintenance of Properties; Insurance.
 
(a)  Except to the extent that such obligations are express obligations of any
landlord under a lease, the Parent Guarantor will, and will cause each of its
Included Subsidiaries to, (i) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and Casualty Events excepted, and (ii) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
 
(b)  Compromise, Adjustment or Settlement. The Administrative Agent shall be
entitled at its option to participate in any compromise, adjustment or
settlement in connection with any claims for loss, damage or destruction under
any policy or policies of insurance, in excess of $2,000,000, and if the
Administrative Agent so shall elect to participate in such compromise,
adjustment or settlement, the Parent Guarantor shall, and shall cause each of
its Included Subsidiaries to, within five Business Days after request therefor
reimburse the Administrative Agent for all out-of-pocket expenses (including
reasonable attorneys’ fees and disbursements) incurred by the Administrative
Agent in connection with such participation. Neither the Parent Guarantor nor
any of its Included Subsidiaries shall make any compromise,
 

 
-74-

--------------------------------------------------------------------------------

 

adjustment or settlement in connection with any such claim, in respect of which
the Administrative Agent elected to participate, without the approval of the
Administrative Agent, which will not be unreasonably withheld, delayed or
conditioned.
 
SECTION 6.06.  Books and Records; Inspection Rights. The Parent Guarantor will,
and will cause each of its Included Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Parent Guarantor
will, and will cause each of its Included Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender (at such
Lender’s sole expense except during the continuance of an Event of Default),
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.
 
SECTION 6.07.  Compliance with Laws.
 
(a)  The Parent Guarantor will, and will cause each of its Included Subsidiaries
to, comply with all laws, rules, regulations and orders of any Governmental
Authority (including Environmental Laws) applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
(b)  Notification of Notices and Orders. The Borrower shall notify the
Administrative Agent and the Collateral Agent promptly of any material notice,
order, claim or demand that such party receives from any Governmental Authority
or any other Person with respect to the Borrower’s compliance with or liability
under any laws or regulations (including Environmental Laws) applicable to the
Real Property and promptly take any and all actions to challenge such notice,
order, claim or demand in accordance with accepted practices and such other
actions reasonably necessary to bring its operations at such Real Property into
compliance with such laws or regulations, other than where the failure to comply
with or the liability under such laws or regulations could not reasonably be
expected to cause or result in a Material Adverse Effect. A material notice,
order, claim or demand from any Governmental Authority pursuant to an
Environmental Law means any such item that could reasonably be expected to
result in fines or penalties, exclusive of interest and costs, of $500,000 or
more.
 
(c)  Right to Cure Non-Compliance with Environmental Laws. After the occurrence
and during the continuance of any Event of Default with respect to a breach of
Section 4.07 or this Section 6.07, the Administrative Agent or the Collateral
Agent, at its election and in its sole discretion may, without obligation to do
so, and upon reasonable notice to the Borrower (except in an emergency), may
cure any failure on the part of the Borrower to comply with Environmental Laws
or respond to any Environmental Liability to the extent required under any
Environmental Laws. Any partial exercise by the Administrative Agent or the
Collateral Agent of the remedies hereinafter set forth, or any partial
undertaking on the part of the Administrative Agent or the Collateral Agent to
cure the Borrower’s failure to comply with any Environmental Law, shall not
obligate the Administrative Agent or the Collateral Agent to complete the
actions taken or require the Administrative Agent or the Collateral Agent to
expend further sums to cure the Borrower’s noncompliance; nor shall the exercise
of any such remedies
 

 
-75-

--------------------------------------------------------------------------------

 

operate to place upon the Administrative Agent or the Collateral Agent any
responsibility for the operation, control, care, management or repair of the
Real Property, nor will the Borrower or the Parent Guarantor assert that any
such actions make the Administrative Agent or Collateral Agent the “operator” of
such Real Property under CERCLA or any other Environmental Laws.
 
Any amount paid or costs incurred by the Administrative Agent or the Collateral
Agent as a result of the exercise by the Administrative Agent or the Collateral
Agent of any of the rights hereinabove set forth, together with interest thereon
at the default rate specified herein, shall be immediately due and payable by
the Borrower to the Administrative Agent or the Collateral Agent, as the case
may be, and until paid shall be added to and become a part of the Obligations;
and the Administrative Agent or the Collateral Agent, by making any such payment
or incurring any such costs, shall be subrogated to any rights of the Borrower
to seek reimbursement from any third parties, including, without limitation, a
predecessor-in-interest to the Borrower’s title who may be a “responsible party”
or otherwise liable under any Environmental Law.
 
(d)  Environmental Assessment. If after the occurrence and during the
continuance of any Event of Default with respect to a breach of Section 4.07 or
this Section 6.07, the Administrative Agent or the Collateral Agent desires that
an environmental assessment with respect to the Real Properties that are at
issue in the Event of Default be prepared, the Borrower agrees to supply such an
assessment by an environmental consultant selected by the Borrower and
reasonably satisfactory to the Administrative Agent and the Collateral Agent, in
form and detail reasonably satisfactory to the Administrative Agent and the
Collateral Agent (including, where appropriate, test borings of the ground and
chemical analyses of air, water and waste discharges), identifying alternatives
and associated costs to address the subject matter of the Event of Default to
the extent required under applicable Environmental Laws.
 
(e)  Indemnity. The Borrower shall indemnify and hold the Administrative Agent,
the Collateral Agent, any Issuing Lender and each Lender harmless from and
against any and all losses, liabilities, claims, damages or expenses (including
any reasonable attorney or expert fees and any Lien filed against the Real
Property in favor of any governmental entity, but excluding any loss, liability,
claim, damage or expense to the extent incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified) to the extent
arising under any Environmental Law as the result of the operations of Borrower
(or any predecessor-in-interest to the Borrower) at the Real Property, or the
condition of the Real Property, or any presence, Release or threatened Release
of any Hazardous Materials at or from the Real Property (excluding any such
Release or threatened Release that shall occur during any period when the
Administrative Agent, the Collateral Agent, any Issuing Lender or any of the
Lenders shall be in possession of the Real Property following the exercise by
the Administrative Agent or the Collateral Agent of any of its rights and
remedies hereunder, but including any such Release or threatened Release
occurring during such period that is a continuation of conditions previously in
existence, or of practices employed by the Borrower, at the Real Property).
 
SECTION 6.08.  Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used to refinance the loans outstanding under the Existing Credit
Agreements and for working capital and other general corporate purposes,
including without limitation to pay fees, costs and other transaction expenses
incurred in connection with the financings
 

 
-76-

--------------------------------------------------------------------------------

 

contemplated by the Loan Documents. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X. Letters
of Credit will be issued only to support payment obligations incurred for
general corporate purposes of the Parent Guarantor and its Included
Subsidiaries.
 
SECTION 6.09.  Hedging Agreements. The Borrower will within 90 days of the
Effective Date enter into, and thereafter maintain in full force and effect, one
or more Hedging Agreements with one or more of the Lenders, the Arranger or
Affiliates of any Lender or the Arranger (and/or with a bank or other financial
institution having capital, surplus and undivided profits of at least
$500,000,000), that effectively enables the Borrower (in a manner reasonably
satisfactory to the Administrative Agent) to protect itself against three-month
London interbank offered rates exceeding a rate per annum reasonably acceptable
to the Administrative Agent as to a notional principal amount at least equal to
50%, of the aggregate principal amount of Term Loans from time to time
outstanding, for a period of at least three years measured from the Effective
Date.
 
SECTION 6.10.  Certain Obligations Respecting Subsidiaries; Further Assurances.
 
(a)  Subsidiary Guarantors. The Parent Guarantor will take such action, and will
cause each of its Included Subsidiaries to take such action, from time to time
as shall be necessary to ensure that each Domestic Subsidiary (other than a
Domestic Subsidiary that, at the time of determination, is a Prohibited
Subsidiary or an Inactive Company) is a “Subsidiary Guarantor” hereunder.
Without limiting the generality of the foregoing, in the event that the Borrower
or any of its Included Subsidiaries shall hereafter form or acquire any Person
that shall constitute a Domestic Subsidiary (other than a Domestic Subsidiary
that, at the time of determination, is a Prohibited Subsidiary or an Inactive
Company) of the Borrower, the Parent Guarantor and its Included Subsidiaries
will cause such Person to:
 
(i) become a “Subsidiary Guarantor” hereunder, and a “Securing Party” under the
Security Agreement pursuant to a Guarantee Assumption Agreement,
 
(ii) cause such Subsidiary to take such action (including delivering such shares
of stock, delivering such Uniform Commercial Code financing statements and
executing and delivering mortgages or deeds of trust covering the real property
and fixtures owned or leased by such Subsidiary) as shall be necessary to,
subject to the thresholds set forth in clause (c) below with respect to Real
Property and subject to the applicable exceptions in the Security Agreement,
create and perfect valid and enforceable first priority Liens on substantially
all of the property of such new Subsidiary (other than (x) voting stock of any
Foreign Subsidiary to the extent that all voting stock of such Foreign
Subsidiary subject to such Lien would exceed 65% of the issued and outstanding
voting stock of such Foreign Subsidiary and (y) equity interests in any Joint
Venture to the extent the pledge of such equity interests under the Security
Agreement is prohibited by its organizational documents, joint venture
agreement, operating agreement or an agreement governing its Indebtedness) as
collateral security for the obligations of such new Subsidiary hereunder and
 

 
-77-

--------------------------------------------------------------------------------

 



 
(iii) deliver such proof of corporate action, incumbency of officers, opinions
of counsel and other documents with respect to such Subsidiary Guarantor as is
consistent with those delivered by each Obligor pursuant to Section 5.01 on the
Effective Date or as the Administrative Agent shall have reasonably requested.
 
(b)  Ownership of Subsidiaries. In the event that any additional shares of stock
shall be issued by any Subsidiary to any Obligor (other than (x) voting stock of
any Foreign Subsidiary to the extent that all voting stock of such Foreign
Subsidiary subject to the Lien of the Security Agreement would exceed 65% of the
issued and outstanding voting stock of such Foreign Subsidiary and (y) equity
interests in any Joint Venture to the extent the pledge of such equity interests
under the Security Agreement is prohibited by its organizational documents,
joint venture agreement, operating agreement or an agreement governing its
Indebtedness), such Obligor agrees forthwith to deliver to the Collateral Agent
in accordance with and subject to the terms of the Security Agreement the
certificates, if any, evidencing such shares of stock, accompanied by undated
stock powers executed in blank and to take such other action as the Collateral
Agent shall request to perfect the security interest created therein pursuant to
the Security Agreement. Notwithstanding the foregoing or any other provision
herein to the contrary, the Parent Guarantor shall have no Subsidiaries other
than the Borrower and Subsidiaries of the Borrower.
 
(c)  Further Assurances. The Parent Guarantor will, and will cause each of its
Included Subsidiaries to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Parent Guarantor will, and will cause each other Obligor to, take such
action from time to time (including filing appropriate Uniform Commercial Code
financing statements and executing and delivering such assignments, security
agreements, account control agreements and other instruments) as shall be
reasonably requested by the Collateral Agent to create and maintain, in favor of
the Collateral Agent for the benefit of the Lenders (and any Affiliate of any
Lender or of the Arranger that is a party to any Hedging Agreement entered into
with the Borrower) and the Administrative Agent, perfected security interests
and Liens in substantially all of the property of such Obligor (other than
Excluded Real Property) as collateral security for its obligations hereunder;
provided that any such security interest or Lien shall be subject to the
relevant requirements of the Security Documents.
 
SECTION 6.11.  Ownership of the Borrower. The Parent Guarantor will at all times
cause the Borrower to be its Wholly Owned Subsidiary.
 
SECTION 6.12.  Ratings. The Borrower will use commercially reasonable efforts to
obtain and maintain ratings for the Loans from S&P and from Moody’s.
 
SECTION 6.13.  Separateness. The Parent Guarantor will, and will cause each of
its Included Subsidiaries to, conduct its management, business and affairs, and
maintain its books and records, in such manner so that each such Person shall be
treated as a corporate entity distinct from each other such Person.
 

 
-78-

--------------------------------------------------------------------------------

 



 
SECTION 6.14.  Post-Closing Actions and Other Matters Regarding Real Property.
 
(a)  Post-Closing Actions. The Borrower will complete all Post-Closing Actions
within 60 days after the Effective Date; provided that (i) the Administrative
Agent in its sole discretion may extend such period by means of two successive
30 day extensions and (ii) if consented to by the Required Lenders, the
Administrative Agent may agree to any additional extensions thereafter.
 
(b)  Encumbrance of Property Designated for Sale. The Borrower shall, with
respect to the Property Designated for Sale owned by the Borrower on the
Effective Date, not later than 180 days after the Effective Date (it being
understood that any Property Designated For Sale that is sold prior to such time
shall not be subject to the requirements of this paragraph) execute and deliver
in favor of the Collateral Agent a Mortgage appropriate for the jurisdiction in
which such respective Real Property is situated, pursuant to which the Borrower
will create a Lien upon such Real Property (and improvements) in favor of the
Collateral Agent for the benefit of the Lenders (and any Affiliate of any Lender
or of the Arranger that is a party to any Hedging Agreement entered into with
the Borrower) and the Administrative Agent as collateral security for the
obligations of the Borrower under this Agreement and will deliver such
certificates of occupancy (or, if it is not the practice to issue certificates
of occupancy in the jurisdiction in which such Real Property is located, then
such other evidence reasonably satisfactory to the Administrative Agent that the
fully functioning operation and occupancy of such Real Property is permitted),
opinions of counsel and title insurance policies as the Administrative Agent
shall reasonably request in connection therewith (provided that a legal opinion
substantially in the form of the legal opinions addressing certain real estate
matters delivered pursuant to Section 5.01(b) on the Effective Date, with such
modifications as are necessary for the relevant jurisdictions, shall be deemed
to be satisfactory in form and substance to the Administrative Agent), including
payment for all such title insurance policies and recording and stamp taxes
payable in connection with recording all Mortgages and Uniform Commercial Code
fixture filings, if applicable, in the appropriate county land offices.
 
(c)  After Acquired Fee Interests in Real Property. If any Obligor shall acquire
any real property interest, including improvements (but excluding leasehold
interests and improvements thereon and any real property interest situated on
land not owned in fee), after the date hereof that (i) consists of a retail
store or (ii) that is not a retail store and that has a fair market value of
$1,000,000 or more (or shall make improvements upon any existing real property
interest (excluding leasehold interests and improvements thereon and any real
property interest situated on land not owned in fee and the Excluded Real
Property) resulting in the fair market value of such interest together with such
improvements being equal to $1,000,000 or more), then the Parent Guarantor will
(or, as applicable, will cause the respective Obligor holding such real property
interest to), subject to the last sentence of this paragraph, within 30 days of
the acquisition of or improvements upon such property interest by such Obligor
(unless the Borrower requests that the Administrative Agent not, and the
Administrative Agent in its sole and absolute discretion based upon the costs
and benefits of doing so agrees not to, encumber such property as Collateral)
(A) execute and deliver in favor of the Collateral Agent a Mortgage appropriate
for the jurisdiction in which such respective real property is situated,
pursuant to which such Obligor will create a Lien upon such real property (and
improvements) in favor of
 

 
-79-

--------------------------------------------------------------------------------

 

the Collateral Agent for the benefit of the Lenders (and any Affiliate of any
Lender or of the Arranger that is a party to any Hedging Agreement entered into
with the Borrower) and the Administrative Agent as collateral security for the
obligations of such Obligor under this Agreement or, as applicable, under the
respective Guarantee Assumption Agreement to which such Obligor is a party, (B)
obtain or deliver a current Phase I (with respect to a property, a “current
Phase I” means a Phase I prepared within three years of the acquisition of such
property) for such property and (C) deliver such certificates of occupancy (or,
if it is not the practice to issue certificates of occupancy in the jurisdiction
in which such real property is located, then such other evidence reasonably
satisfactory to the Administrative Agent that the fully functioning operation
and occupancy of such real property is permitted), opinions of counsel and title
insurance policies as the Administrative Agent shall reasonably request in
connection therewith, including payment for all such title insurance policies
and recording and stamp taxes payable in connection with recording all Mortgages
and Uniform Commercial Code fixture filings, if applicable, in the appropriate
county land offices.
 
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the Borrower and the Parent Guarantor covenants
and agrees with the Lenders that:
 
SECTION 7.01.  Indebtedness. The Parent Guarantor will not, nor will it permit
any of its Included Subsidiaries to, create, incur, assume or permit to exist
any Indebtedness, except:
 
(a) Indebtedness created hereunder;
 
(b) Indebtedness existing on the date hereof and set forth in or permitted
pursuant to this Agreement to be excluded from Part A of Schedule III or Part B
of Schedule VII (excluding, however, following the making of the initial Loans
hereunder, the Indebtedness under the Existing Credit Agreements) and
extensions, renewals, refinancings and replacements (“refinancing”) of any such
Indebtedness that do not increase the outstanding principal amount thereof
(other than to cover the amount of all accrued and unpaid interest thereon, plus
the stated amount of any premium and other payments required to be paid in
connection with such refinancing and the amount of reasonable expenses incurred
in connection with such refinancing);
 
(c) Indebtedness owing by any Obligor to any other Obligor;
 
(d) Guarantees by any Obligor of Indebtedness of any other Obligor;
 
(e) Indebtedness of the Parent Guarantor or any of its Included Subsidiaries
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to
 

 
-80-

--------------------------------------------------------------------------------

 

the acquisition thereof, and refinancings of any such Indebtedness that do not
increase the outstanding principal amount thereof beyond the amount necessary to
capitalize accrued interest, fees, and transactional expenses incurred in
respect of such refinancings any such Indebtedness; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$3,000,000 at any time outstanding;
 
(f) Guarantees by any Obligor in respect of Indebtedness incurred by Joint
Ventures constituting Investments permitted by Section 7.05(i) and 7.05(k);
 
(g) Indebtedness under Hedging Agreements permitted by Section 7.05(e);
 
(h) overdrafts in operating accounts at banks incurred in the ordinary course of
business and in an aggregate amount not exceeding $500,000 outstanding at any
time, provided that no such overdraft shall remain outstanding for more than
three Business Days;
 
(i) bankers acceptances opened in the ordinary course of business for the
importing or exporting of goods in an aggregate amount not exceeding $500,000 at
any time;
 
(j) unsecured structured settlements relating to Disclosed Matters; and
 
(k) other unsecured Indebtedness (other than Guarantees of Indebtedness incurred
by Joint Ventures) in an aggregate principal amount not exceeding $10,000,000 at
any time outstanding.
 
SECTION 7.02.  Liens. The Parent Guarantor will not, nor will it permit any of
its Included Subsidiaries to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof, except:
 
(a) Liens created pursuant to the Security Documents;
 
(b) Permitted Encumbrances;
 
(c) any Lien on any property or asset of the Parent Guarantor or any of its
Included Subsidiaries existing on the date hereof and set forth in or permitted
by this Agreement to be excluded from Part B of Schedule III (excluding,
however, following the making of the initial Loans hereunder, Liens securing
Indebtedness under the Existing Credit Agreements); provided that (i) no such
Lien shall extend to any other property or asset of the Parent Guarantor or any
of its Included Subsidiaries and (ii) any such Lien shall secure only those
obligations which it secures on the date hereof and refinancings thereof that do
not increase the outstanding principal amount thereof, except as permitted by
Section 7.01(b);
 

 
-81-

--------------------------------------------------------------------------------

 



 
(d) Liens on fixed or capital assets acquired, constructed or improved by the
Parent Guarantor or any Included Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 7.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Parent Guarantor or any Included Subsidiary;
 
(e) Liens on cash posted as margin in an aggregate amount not exceeding
$1,000,000 at any time to secure obligations of the Parent Guarantor or any of
its Included Subsidiaries under commodity Hedging Agreements permitted by
Section 7.05(e);
 
(f) Liens on assets of any Subsidiary that is not an Obligor; and
 
(g) other Liens on assets securing obligations in an aggregate amount not to
exceed $1,000,000 at any time outstanding.
 
SECTION 7.03.  Fundamental Changes. The Parent Guarantor will not, nor will it
permit any of its Included Subsidiaries to, enter into any transaction of merger
or consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). The Parent Guarantor will not, nor will
it permit any of its Included Subsidiaries to, acquire any business or property
from, or capital stock of, or be a party to any acquisition of, any Person
except for purchases of inventory and other property to be sold or used in the
ordinary course of business, Investments permitted under Section 7.05 and
Capital Expenditures permitted under Section 7.09(c). The Parent Guarantor will
not, nor will they permit any of its Included Subsidiaries to, convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, any part of its business or property, whether now owned or
hereafter acquired (including receivables and leasehold interests, but excluding
(x) obsolete or worn-out property, tools or equipment no longer used or useful
in its business and (y) any inventory or other property sold or disposed of in
the ordinary course of business and on ordinary business terms).
 
Notwithstanding the foregoing provisions of this Section:
 
(a) any Included Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower or any other such Included Subsidiary or dissolved and its
affairs wound up; provided that (i) if any such transaction shall be between a
Included Subsidiary that is not an Obligor and an Obligor, the Obligor shall be
the continuing or surviving corporation and (ii) if any such transaction shall
be between a Included Subsidiary that is not a Wholly Owned Subsidiary and a
Wholly Owned Subsidiary, the Wholly Owned Subsidiary shall be the continuing or
surviving corporation;
 
(b) any Included Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its property (upon voluntary liquidation or
otherwise) to the Borrower or any Wholly Owned Subsidiary; provided that, if the
transferor in any such transaction shall be an Obligor, the transferee shall be
an Obligor;
 

 
-82-

--------------------------------------------------------------------------------

 



 
(c) the capital stock of any Included Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any Wholly Owned
Subsidiary ; provided that, if the transferor in any such transaction shall be
an Obligor, the transferee shall be an Obligor;
 
(d) unless a Default has occurred and is continuing, the Borrower or any of its
Included Subsidiaries may sell Property Designated For Sale for cash and for
fair market value as determined by the Board of Directors;
 
(e) the Borrower or any of its Subsidiaries may dispose of obsolete or surplus
equipment to the extent that (i) such equipment is exchanged for credit against
the purchase price of similar replacement equipment or (ii) the proceeds of such
dispositions are reasonably promptly applied to the purchase price of such
replacement equipment;
 
(f) unless a Default has occurred and is continuing, the Parent Guarantor or any
of its Included Subsidiaries may sell all or any portion of its equity interests
or other Investments in any Joint Venture for fair market value, subject to the
conditions that (a) if the fair market value thereof is greater than $500,000,
75% of the consideration therefor shall be received in cash (the cancellation or
reduction of a Guarantee by the Parent Guarantor or any of its Included
Subsidiaries in support of obligations of such Joint Venture being deemed to
constitute cash for the purposes of this clause (a)), (b) if the aggregate
amount of such consideration exceeds $2,000,000, the amount of consideration to
be received by the Parent Guarantor or such Included Subsidiary (including the
amount of any Guarantee theretofore issued by the Parent Guarantor or such
Included Subsidiary to be cancelled in connection with such sale) has been
determined by the Board of Directors to be fair to the Parent Guarantor or such
Included Subsidiary, (c) if the aggregate amount of such consideration exceeds
$10,000,000, the Board of Directors shall have received a fairness opinion in
connection with such sale rendered by a recognized institution with established
expertise in valuing transactions of such type and (d) in connection with such
sale, all Guarantees theretofore issued by the Parent Guarantor or any of its
Included Subsidiaries in support of obligations of such Joint Venture shall be
cancelled or reduced at least in proportion to the percentage of interests sold;
 
(g) unless a Default has occurred and is continuing, the Parent Guarantor and
its Included Subsidiaries may sell other property for cash for fair market value
for consideration not exceeding $10,000,000 in any Fiscal Year;
 
(h) leases and subleases of property in the ordinary course of business;
 
(i) non-exclusive licenses of Intellectual Property in the ordinary course of
business;
 
(j) the Parent Guarantor and its Included Subsidiaries may sell assets to the
extent permitted by Section 7.10;
 
(k) all or any portion of any capital stock in any Inactive Company may be sold;
and
 

 
-83-

--------------------------------------------------------------------------------

 



 
(l) the Borrower may acquire stores or other assets from franchisees in an
amount not to exceed (x) $10,000,000 less (y) the amount used for Investments
pursuant to Section 7.05(i), in any Fiscal Year.
 
The Collateral Agent agrees to execute such UCC termination statements or
partial release statements, as applicable, and other Lien release documents as
the Borrower reasonably requests to evidence the release of the Collateral
Agent’s Lien in respect of property conveyed, sold, transferred or otherwise
disposed of in compliance with this Section 7.03; provided that the Borrower
shall provide to the Collateral Agent evidence of such transaction’s compliance
with this Section 7.03 as the Collateral Agent may reasonably request.
 
SECTION 7.04.  Lines of Business. The Parent Guarantor and the Borrower will
not, nor will they permit any of their Included Subsidiaries to, engage to any
material extent in any business other than the business of manufacturing,
distributing, franchising, licensing and selling (i) doughnuts, (ii) equipment
to manufacture doughnuts and (iii) related products.
 
SECTION 7.05.  Investments. The Parent Guarantor and the Borrower will not, nor
will they permit any of their Included Subsidiaries to, make or permit to remain
outstanding any Investments except:
 
(a) Investments outstanding on the date hereof and identified in or permitted
pursuant to this Agreement to be excluded from Schedule VII or Part A of
Schedule III;
 
(b) operating deposit accounts with banks;
 
(c) Permitted Investments;
 
(d) Investments by the Parent Guarantor or any of its Included Subsidiaries in
any of its Included Subsidiaries that is an Obligor or that becomes an Obligor
contemporaneously with the making of such Investment;
 
(e) Hedging Agreements entered into by the Parent Guarantor or its Included
Subsidiaries in the ordinary course of its or their financial planning and not
for speculative purposes;
 
(f) Investments consisting of security deposits with government agencies,
utilities and other like Persons made in the ordinary course of business;
 
(g) Investments consisting of advances to employees for reasonable business and
travel expenses incurred in the ordinary course of business;
 
(h) Investments consisting of loans or advances to employees not exceeding
$1,000,000 in the aggregate principal amount outstanding at any time, in each
case made in the ordinary course of business and consistent with practices
existing on the Effective Date;
 
(i) Investments in Joint Ventures, loans or advances to Krispy Kreme franchisees
or doughnut and bakery store operators, or Guarantee obligations at any of the
foregoing
 

 
-84-

--------------------------------------------------------------------------------

 

under leases or Synthetic Leases, in each case made in the ordinary course of
business, in an amount not to exceed (x) $10,000,000 less (y) the amount used
for acquisitions pursuant to Section 7.03(l), in any Fiscal Year;
 
(j) any acquisition pursuant to a collateral repurchase agreement that has been
identified as a Specified Contingent Obligation in favor of any Krispy Kreme
franchisee or its lenders;
 
(k) Investments in Joint Ventures (either directly or indirectly through one or
more Subsidiaries) made after the date hereof in the form of Guarantees, loans
or cash issued in exchange for the cancellation or reduction of Guarantees by
the Parent Guarantor or any of its Included Subsidiaries outstanding on the date
hereof of Indebtedness of the respective Joint Ventures, provided that the
amount of each such Investment made after the date hereof shall not exceed the
amount of the Guarantee so cancelled or the reduction of the Guarantee so
reduced, as the case may be;
 
(l) Investments in securities or property of trade creditors or customers in the
ordinary course of business received upon foreclosure or pursuant to any plan or
organization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;
 
(m) Investments (i) for utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business and (ii) trade accounts
created, or prepaid expenses accrued, in the ordinary course of business;
 
(n) Investments by a Subsidiary that is not an Obligor in any other Subsidiary
that is not an Obligor; and
 
(o) additional Investments (other than in Joint Ventures) up to but not
exceeding $5,000,000 in the aggregate at any one time outstanding.
 
SECTION 7.06.  Restricted Payments. The Parent Guarantor will not, nor will it
permit any of its Included Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except that (a) any Wholly
Owned Subsidiary may declare and make Restricted Payments to any other Wholly
Owned Subsidiary, (b) any other Included Subsidiary may declare and make
dividends or other distributions on its common equity interests ratably to all
of its equity holders (i) if no Event of Default has occurred and is occurring
or (ii) (in the case of any such other Included Subsidiary that is treated as a
partnership for tax purposes) to the extent necessary to enable its equity
holders to pay income taxes arising from the income of such other Included
Subsidiary, (c) the Borrower may declare and make dividends to the Parent
Guarantor at such times and in such amounts as are necessary to enable the
Parent Guarantor to pay taxes and operating expenses, (d) provided that no Event
of Default has occurred and is occurring, the Borrower may declare and make
dividends to the Parent Guarantor at such times and in such amounts as are
necessary to enable the Parent Guarantor to pay judgment or settlement costs in
connection with any action, suit, proceeding, inquiry or investigations
involving the Parent Guarantor (i) that is an exception to Section 4.06 or (ii)
that is based on substantially the same underlying facts and circumstances as
any action, suit, proceeding, inquiry or investigation described in clause (i)
above, (e) provided that no Event of Default has occurred and is occurring, the
Borrower may declare and make dividends to the Parent Guarantor at such times
and in such amounts as are necessary to enable the Parent Guarantor to pay
judgment or settlement costs in connection with any other action, suit,
 

 
-85-

--------------------------------------------------------------------------------

 

proceeding, inquiry or investigations involving the Parent Guarantor not
exceeding $1,000,000 in the aggregate in any Fiscal Year and (f) the Borrower
may declare and make dividends to the Parent Guarantor at such times and in such
amounts as are necessary to enable the Parent Guarantor to make payments on
Indebtedness of the Parent Guarantor permitted by Section 7.11.
 
SECTION 7.07.  Transactions with Affiliates. The Parent Guarantor will not, nor
will it permit any of its Included Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business at
prices and on terms and conditions not less favorable to the Parent Guarantor or
such Included Subsidiary, as the case may be, than could be reasonably obtained
on an arm’s-length basis from unrelated third parties, (b) transactions between
or among the Parent Guarantor and/or one or more of its Wholly Owned
Subsidiaries, not involving any other Affiliate, (c) any Restricted Payment
permitted by Section 7.06, (d) transactions listed on Schedule XI, (e)
Investments permitted by Section 7.05 (including Permitted Investments), and
(f) issuances of capital stock (other than Redeemable Preferred Stock) and
Equity Rights (other than Equity Rights for Redeemable Preferred Stock) by the
Parent Guarantor.
 
SECTION 7.08.  Restrictive Agreements. The Parent Guarantor will not, and will
not permit any of its Included Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the Parent
Guarantor or any Included Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Included
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Parent Guarantor
or any other Included Subsidiary or to Guarantee Indebtedness of the Parent
Guarantor or any other Included Subsidiary; provided that:
 
(i) the foregoing shall not apply to (1) restrictions and conditions imposed by
law or by the Loan Documents, (2) restrictions and conditions existing on the
date hereof identified on Schedule IV (and contained in any extension or renewal
of, or any amendment or modification of the relevant documentation except to the
extent expanding the scope of, any such restriction or condition), (3) customary
restrictions and conditions contained in agreements relating to the sale of a
Included Subsidiary pending such sale, provided such restrictions and conditions
apply only to the Included Subsidiary that is to be sold and such sale is
permitted hereunder, (4) restrictions and conditions in any agreement of an
Included Subsidiary in effect at the time such Included Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into in
connection with or in contemplation of such person becoming a Subsidiary of the
Borrower (and contained in any extension or renewal of, or any amendment or
modification of the relevant documentation except to the extent expanding the
scope of, any such restriction or condition) and (5) restrictions on cash or
other deposits or net
 

 
-86-

--------------------------------------------------------------------------------

 

worth imposed by suppliers, landlords, merchants or similar Persons under
contracts entered into in the ordinary course of business; and
 
(ii) clause (a) of the foregoing shall not apply to (x) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (y) customary provisions in leases and
other contracts restricting the assignment thereof and (z) restrictions with
respect to the capital stock of an entity imposed by any joint venture
agreement, limited liability operating company agreement, partnership agreement
or similar agreement governing the operation of such entity with respect to
which no Obligor holds a controlling interest.
 
SECTION 7.09.  Certain Financial Covenants.
 
(a)  Consolidated Leverage Ratio. The Parent Guarantor will not permit the
Consolidated Leverage Ratio to exceed the following respective ratios for any
Test Period in any of the following respective periods:
 
Period
Ratio
 
   
First Fiscal Quarter of 2008 Fiscal Year
 
4.50 to 1.00
 
Second and Third Fiscal Quarters of 2008 Fiscal Year
 
4.25 to 1.00
 
Fourth Fiscal Quarter of 2008 Fiscal Year
 
4.00 to 1.00
 
First Fiscal Quarter of 2009 Fiscal Year
 
3.75 to 1.00
 
Second, Third and Fourth Fiscal Quarters of 2009 Fiscal Year
 
3.50 to 1.00
 
2010 Fiscal Year
 
3.25 to 1.00
 
2011 and 2012 Fiscal Years
 
3.00 to 1.00
 
2013 Fiscal Year and Thereafter
 
2.75 to 1.00
 




 
-87-

--------------------------------------------------------------------------------

 



(b)  Consolidated Interest Coverage Ratio. The Parent Guarantor will not permit
the Consolidated Interest Coverage Ratio to be less than the following
respective ratios for any Test Period in any of the following respective
periods:
 
Period
Ratio
   
First Fiscal Quarter of 2008 Fiscal Year
 
2.75 to 1.00
 
Second and Third Fiscal Quarters of 2008 Fiscal Year
 
3.00 to 1.00
 
Fourth Fiscal Quarter of 2008 Fiscal Year
 
3.25 to 1.00
 
First Fiscal Quarter of 2009 Fiscal Year
 
3.50 to 1.00
 
Second and Third Fiscal Quarters of 2009 Fiscal Year
 
3.75 to 1.00
 
Fourth Fiscal Quarter of 2009 Fiscal Year
 
4.00 to 1.00
 
2010 Fiscal Year
 
4.25 to 1.00
 
2011 Fiscal Year and Thereafter
 
4.50 to 1.00
 



(c)  Capital Expenditures. The Parent Guarantor will not permit the aggregate
amount of Capital Expenditures by the Parent Guarantor and its Included
Subsidiaries to exceed the following respective amounts for the following
respective periods:
 
Period
Amount
   
2008 Fiscal Year
 
$15,000,000
 
2009 Fiscal Year
 
$17,500,000
 
2010 Fiscal Year and each
Fiscal Year thereafter
 
$20,000,000
 



If the aggregate amount of Capital Expenditures for any Fiscal Year shall be
less than the amount permitted by the table above to be made in such Fiscal
Year, then 50% of the shortfall shall be added to the amount of Capital
Expenditures permitted for the immediately succeeding (but not any other) Fiscal
Year and, for purposes hereof, the amount of Capital Expenditures made during
any Fiscal Year shall be deemed to have been made first from the
 

 
-88-

--------------------------------------------------------------------------------

 

amount permitted by the table above to be made in such Fiscal Year and last from
carryover from the preceding Fiscal Year.
 
SECTION 7.10.  Sale-Leasebacks; Synthetic Leases. The Parent Guarantor will not,
nor will it permit any of its Included Subsidiaries to engage in any
sale-leaseback, Synthetic Lease or similar transaction involving any of its
assets; provided that the following shall be permitted: a sale of real or
personal property made for cash consideration in an amount not less than the
cost of such real or personal property and consummated within 90 days after the
Parent Guarantor or any Included Subsidiary acquires or completes the
construction of such property.
 
SECTION 7.11.  Parent Guarantor as Holding Company. Notwithstanding anything
contained herein to the contrary, the Parent Guarantor will not (a) create,
incur, assume or permit to exist any Indebtedness other than Indebtedness under
the Loan Documents, (until the Effective Date) its Guarantee of the obligations
of the Borrower under the Existing Credit Agreements and Indebtedness permitted
by Section 7.01(b), (c), (d), (e), (f), (g), (h) and (j), (b) create, incur,
assume or permit to exist any Lien on any of its properties other than Permitted
Encumbrances and Liens created by the Loan Documents, (c) own any Investments
(other than Investments permitted by Section 7.05 to be owned or made by the
Parent Guarantor) or any material properties other than shares of stock of the
Borrower and of Montana Mills or (d) engage in any business or transactions
other than those ancillary to its status as a publicly traded holding company,
including issuances of capital stock and Equity Rights.
 
SECTION 7.12.  Limitations on Voluntary Prepayments of Certain Other
Indebtedness. The Parent Guarantor will not, nor will it permit any of its
Included Subsidiaries to, purchase, redeem, retire or otherwise acquire for
value, or set apart any money for a sinking, defeasance or other analogous fund
for the purchase, redemption, retirement or other acquisition of, or make any
voluntary payment or prepayment (each of the foregoing actions being referred to
herein as a “Voluntary Prepayment”) of the principal of or interest on, or any
other amount owing in respect of, any Indebtedness incurred as permitted by
Section 7.01(k), unless, on the date of such Voluntary Prepayment, both before
and after giving effect to such Voluntary Prepayment (and for purposes of
determining whether or not the financial covenants set forth herein are
satisfied, after giving pro forma effect to such Voluntary Prepayment for the
relevant Test Period), no Default shall have occurred and be continuing.
 
SECTION 7.13.  Modifications of Certain Documents. The Parent Guarantor will
not, nor will it permit any of its Included Subsidiaries to, consent to any
modification, supplement or waiver of any of the provisions of any agreement or
instrument governing or evidencing Subordinated Indebtedness in any manner that
is materially adverse to the Borrower or the Lenders without the prior consent
of the Administrative Agent (with the approval of the Required Lenders).
 
SECTION 7.14.  Change in Fiscal Year; Accounting Policies; Capital Stock. The
Parent Guarantor will not, nor will it permit any of its Included Subsidiaries
to, (i) change its Fiscal Year, (ii) change their accounting policies except as
required by GAAP or otherwise permitted under Section 1.03 or (iii) change their
capital structure including any revision of the terms of their outstanding
capital stock or other equity interests, from the Fiscal Year, the accounting
policies and the capital structure in existence on the date hereof without the
prior
 

 
-89-

--------------------------------------------------------------------------------

 

consent of the Administrative Agent; provided that the Parent Guarantor may
issue additional capital stock and Equity Rights without such consent.
 
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
If any of the following events (“Events of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days;
 
(c) subject to the proviso set forth in Section 4.12, any representation or
warranty made or deemed made by or on behalf of any Affiliated Party in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, shall prove to have been incorrect in any material respect when made or
deemed made;
 
(d) the Borrower or the Parent Guarantor (as applicable) shall fail to observe
or perform any covenant, condition or agreement contained in Section 6.02, 6.03
(with respect to the Borrower’s or the Parent Guarantor’s existence), 6.08 or
6.11 or in Article VII, or any Obligor shall default in the performance of any
of its obligations contained in Section 5.02 of the Security Agreement;
 
(e) the Borrower or its Parent Guarantor (as applicable) shall fail to observe
or perform any covenant, condition or agreement contained in Section 6.01(c) and
such failure shall continue unremedied for a period of 30 or more days;
 
(f) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in this
Article) or any other Loan Document and such failure shall continue unremedied
for a period of 30 or more days after notice thereof from the Administrative
Agent (given at the request of any Lender) to the Borrower;
 
(g) any Affiliated Party other than an Immaterial Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness (other than Specified Contingent
Obligations), when and as the same shall become due and payable;
 

 
-90-

--------------------------------------------------------------------------------

 



 
(h) any event or condition occurs that results in any Material Indebtedness
incurred by any Affiliated Party other than an Immaterial Subsidiary becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (h) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Affiliated Party other than an Immaterial Subsidiary or its
debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Affiliated Party other than an
Immaterial Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for a period of 60
or more days or an order or decree approving or ordering any of the foregoing
shall be entered;
 
(j) any Affiliated Party other than an Immaterial Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (l) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Affiliated
Party other than an Immaterial Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
 
(k) any Affiliated Party other than an Immaterial Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;
 
(l) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against any Affiliated Party other than
an Immaterial Subsidiary or any combination thereof and the same shall remain
undischarged, unsatisfied, unstayed and unbonded for a period of 30 consecutive
days, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Affiliated Party to enforce any such judgments;
 
(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
 

 
-91-

--------------------------------------------------------------------------------

 



 
(n) a reasonable basis shall exist for the assertion against the Parent
Guarantor or any of its Included Subsidiaries, or any predecessor in interest of
the Parent Guarantor or any of its Included Subsidiaries, of (or there shall
have been asserted against the Parent Guarantor or any of its Included
Subsidiaries) an Environmental Claim that, in the judgment of the Required
Lenders, is reasonably likely to be determined adversely to the Parent Guarantor
or any of its Included Subsidiaries, and the amount thereof (either individually
or in the aggregate) is reasonably likely to have a Material Adverse Effect
(insofar as such amount is payable by the Parent Guarantor or any of its
Included Subsidiaries but after deducting any portion thereof that is reasonably
expected to be paid by other creditworthy Persons jointly and severally liable
therefor);
 
(o) a Change in Control shall occur; or
 
(p) the Liens created by the Security Documents shall at any time not constitute
a valid and perfected Lien on collateral having a fair market value in excess of
$5,000,000 in the aggregate, intended to be covered thereby (to the extent
perfection by filing, registration, recordation or possession is required herein
or therein) in favor of the Collateral Agent (except as a result of the gross
negligence or willful misconduct of the Collateral Agent in taking or failing to
take any action), free and clear of all other Liens (other than Liens permitted
under Section 7.02), or, except for expiration or termination in accordance with
its terms, any of the Security Documents shall for whatever reason be terminated
or cease to be in full force and effect, or the enforceability thereof shall be
contested by any Obligor;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Obligors accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Obligor; and
in case of any event with respect to the Borrower described in clause (i) or (j)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Obligors accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Obligor.
 

 
-92-

--------------------------------------------------------------------------------

 



 
 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT, COLLATERAL AGENT,
LENDERS AND ARRANGER
 
Each of the Lenders and Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and the Collateral Agent as its agent under the Security Documents and
authorizes each Agent to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the applicable Loan Documents, together
with such actions and powers as are reasonably incidental thereto.
 
Each Person serving as an Agent shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent, and such Person and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Parent
Guarantor or any Subsidiary or other Affiliate thereof as if it were not an
Agent.
 
Neither Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, (a) neither Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise in writing by the Required Lenders, and (c) except as
expressly set forth herein and in the other Loan Documents, neither Agent shall
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Parent Guarantor or any of its Subsidiaries that
is communicated to or obtained by the Person serving as Agent or any of their
Affiliates in any capacity. Neither Agent shall be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders or
in the absence of its own gross negligence or willful misconduct. Neither Agent
shall be deemed to have knowledge of any Default unless and until written notice
thereof is given to such Agent by the Borrower or a Lender, and the Agent shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to such Agent.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent
 

 
-93-

--------------------------------------------------------------------------------

 

may consult with legal counsel (who may be counsel for an Obligor), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
 
Each Agent may resign at any time by notifying the Lenders, each Issuing Lender,
the Borrower and the Parent Guarantor. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower (unless an Event
of Default has occurred and is continuing, in which case the Borrower need not
be consulted), to appoint a successor. If no successor shall have been so
appointed for the retiring Administrative Agent by the Required Lenders and
shall have accepted such appointment within 30 days after such retiring Agent
gives notice of its resignation, then such retiring Agent’s resignation shall
nonetheless become effective and (1) such retiring Agent shall be discharged
from its duties and obligations hereunder and (2) the Required Lenders shall
perform the duties of such Agent (and all payments and communications provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph. The Collateral Agent’s
resignation shall not be effective until a successor Collateral Agent shall have
been appointed by the Required Lenders and shall have accepted such appointment.
Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring
Agent, shall be discharged from its duties and obligations hereunder (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 10.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
either Agent, CS Securities in its capacities as Sole Bookrunner and Sole Lead
Arranger, CS in its capacity as Syndication Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon either Agent,
CS Securities in its capacities as Sole Bookrunner and Sole Lead Arranger, CS in
its capacity as Syndication Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
 

 
-94-

--------------------------------------------------------------------------------

 



 
Each Lender acknowledges that CS Securities has no obligation, responsibility or
liability to such Lender by reason of any of CS Securities’ roles as sole
bookrunner and sole lead arranger for the financing contemplated hereby.
 
 
ARTICLE X
 
MISCELLANEOUS
 
SECTION 10.01.  Notices; Electronic Communications.
 
(a)  Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
 
(i) if to the Borrower or any Guarantor, to it at 370 Knollwood St., Suite 500,
Winston Salem, NC 27103, Attention of Michael Phalen (Telecopy No. 336-733-3791,
Telephone No. 336-733-3707); with a copy to Cahill Gordon & Reindel llp, 80 Pine
Street, New York, NY 10005, Attention of Gerald S. Tanenbaum, Esq. (Telecopy No.
212-269-5420, Telephone No. 212-701-3000);
 
(ii) if to the Administrative Agent, to Credit Suisse, 11 Madison Avenue, New
York, New York 10010, Attention of Manager, Agency Department, (Telecopy No.
(212) 538-8304; Telephone No. (212) 325-9205);
 
(iii) if to the Collateral Agent, to Credit Suisse, 11 Madison Avenue, New York,
New York 10010, Attention of David Dodd, (Telecopy No. (212) 743-1846; Telephone
No. (212) 325-5541);
 
(iv) if to Credit Suisse, as Issuing Lender, to it at 11 Madison Avenue, New
York, New York 10010, Attention of Emma Artun, (Telecopy No. (212) 325-8315;
Telephone No. (212) 538-1370);
 
(v) if to Wells Fargo Foothill, Inc., as Issuing Lender, to it at Letters of
Credit Department, 2450 Colorado Avenue, Suite 3000 West, Santa Monica, CA 
90404, Attention of Lisa Gonzales, (Telecopy No. (310) 453-7422; Telephone No.
(310) 453-7269; email: lettersofcredit@wffoothill.com) and Susan Knapp
(Telephone No. (310) 453-8260);
 
(vi) if to the Swingline Lender, to it at Credit Suisse, 11 Madison Avenue, New
York, New York 10010, Attention of Manager, Agency Department, (Telecopy No.
(212) 538-8304; Telephone No. (212) 325-9205); and
 
(vii) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such
 

 
-95-

--------------------------------------------------------------------------------

 

change by a Lender, by notice to the Borrower and the Administrative Agent). All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt. Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)  Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Section
2.05 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
SECTION 10.02.  Waivers; Amendments.
 
(a)  No Deemed Waivers; Remedies Cumulative. No failure or delay by either
Agent, any Issuing Lender or any Lender in exercising any right or power under
any Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, any Issuing Lender and the Lenders under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Obligor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether either Agent, any
Lender or any Issuing Lender may have had notice or knowledge of such Default at
the time.
 
(b)  Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
 

 
-96-

--------------------------------------------------------------------------------

 

entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall
 
(i) increase any Commitment of any Lender without the written consent of each
Lender affected thereby,
 
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,
 
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement under Section 2.05(f) or Section 2.09(a) (as the case may
be), or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby,
 
(iv) change Section 2.17(d) without the consent of each Lender adversely
affected thereby,
 
(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender affected hereby,
 
(vi) release all or substantially all of the Collateral, or
 
(vii) release any Guarantor that is not an Immaterial Subsidiary from its
guarantee obligations under Article III without the written consent of each
Lender;
 
and provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
any Issuing Lender or the Swingline Lender hereunder without the prior written
consent of the Administrative Agent, the Collateral Agent, such Issuing Lender
or the Swingline Lender, as the case may be, and (y) that any modification or
supplement of Article III shall require the consent of each Guarantor.
 
Except as otherwise provided in this Section 10.02(b) with respect to this
Agreement, the Administrative Agent or the Collateral Agent may, with the prior
consent of the Required Lenders (but not otherwise), consent to any
modification, supplement or waiver under any of the Loan Documents, provided
that, without the prior consent of each Lender, the Collateral Agent shall not
(except as permitted herein or in the Security Documents) release all or
substantially all of the collateral or otherwise terminate all or substantially
all of the Liens under any Security Document providing for collateral security,
agree to additional obligations being secured by all or substantially all of
such collateral security (unless the Lien for such additional obligations shall
be junior to the Lien in favor of the other obligations secured by such Security
Document, in which event the Collateral Agent may consent to such junior Lien
provided that it obtains the consent of the Required Lenders thereto), alter the
relative priorities
 

 
-97-

--------------------------------------------------------------------------------

 

of the obligations entitled to the benefits of the Liens created under the
Security Documents with respect to all or substantially all of such collateral,
except that no such consent shall be required, and the Collateral Agent is
hereby authorized, to release any Lien covering property that is the subject of
either a disposition of property permitted hereunder or a disposition to which
the Required Lenders have consented.
 
Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any condition precedent in Section 5.02 to any Revolving Credit
Borrowing may be effected without the written consent of the Required Lenders
with respect to the Revolving Credit Loans. No waiver or modification of any
provision of this Agreement or any other Loan Document that could reasonably be
expected to adversely affect the Lenders of any Class in a manner that does not
affect all Classes equally shall be effective against the Lenders of such Class
unless the Required Lenders of such Class shall have concurred with such waiver
or modification.
 
(c)  In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans (“Refinanced Term Loans”)
with a replacement term loan tranche hereunder which shall constitute Term Loans
hereunder (“Replacement Term Loans”); provided that (a) the aggregate principal
amount of Replacement Term Loans shall not exceed the aggregate principal amount
of Refinanced Term Loans, (b) the Applicable Margin for Replacement Term Loans
shall not be higher than the Applicable Margin for Refinanced Term Loans, (c)
the weighted average life to maturity of Replacement Term Loans shall not be
shorter than the weighted average life to maturity of Refinanced Term Loans at
the time of such refinancing and the final maturity date of Replacement Term
Loans shall not be earlier than the final maturity date of the Refinanced Term
Loans and (d) all other terms applicable to Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing
Replacement Term Loans than, those applicable to Refinanced Term Loans, except
to the extent necessary to provide for covenants and other terms applicable to
any period after the Term Loan Maturity Date in effect immediately prior to such
refinancing.
 
SECTION 10.03.  Expenses; Indemnity; Damage Waiver.
 
(a)  Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent and their
Affiliates, including the reasonable fees, charges and disbursements of one
special counsel for the Administrative Agent and the Collateral Agent in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all out-of-pocket expenses incurred by any Issuing Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder, (iii) all out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent, any Issuing Lender,
or any Lender, including the fees, charges and disbursements of any counsel for
the Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
in connection with the enforcement or protection of its rights (x) in connection
with this Agreement and the
 

 
-98-

--------------------------------------------------------------------------------

 

other Loan Documents, including its rights under this Section, or (y) in
connection with the Loans made or Letters of Credit issued hereunder, including
in connection with any workout or restructuring or negotiations in respect of
any workout or restructuring and (iv) and all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording, perfection or release of any security interest
contemplated by any Security Document or any other document referred to therein.
 
(b)  Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Collateral Agent, any Issuing Lender and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee by any third party, the Parent Guarantor or
any of its Subsidiaries arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder, or in connection herewith, or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), any payments that the Collateral Agent is
required to make under any indemnity issued to any bank referred to in the
Security Agreement to which remittances in respect of Accounts, as defined
therein, are to be made, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Parent
Guarantor or any of its Subsidiaries, or any Environmental Liability related in
any way to the Parent Guarantor or any of its Subsidiaries, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by any third party or the Parent Guarantor or any of its Subsidiaries,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
its Related Parties.
 
(c)  Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, the Collateral
Agent, any Issuing Lender or the Swingline Lender under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to the Administrative Agent,
the Collateral Agent, any Issuing Lender or the Swingline Lender, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Collateral Agent, any Issuing
Lender or the Swingline Lender in its capacity as such.
 
(d)  Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no Obligor shall assert, and each Obligor hereby waives, any claim against
 

 
-99-

--------------------------------------------------------------------------------

 

any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
 
(e)  Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.
 
SECTION 10.04.  Successors and Assigns.
 
(a)  Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Obligor may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Obligor without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Collateral Agent, the Issuing Lenders and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)  Assignments by Lenders. Any Lender may assign to one or more assignees who
are in the business of making, in the case of an assignment of any Revolving
Credit Exposure or Incremental Facility Revolving Credit Exposure, revolving
loans and, in the case of any assignment of any other exposure, loans, all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it); provided that
 
(i) each Issuing Lender and, except in the case of an assignment to a Lender or
an Affiliate (or an Approved Fund) of a Lender, the Administrative Agent (and
(A) in the case of an assignment of all or a portion of a Commitment or any
Lender’s obligations in respect of its Swingline Exposure, the Swingline Lender
and (B) unless an Event of Default or a payment or bankruptcy Default shall have
occurred and be continuing, the Borrower) must give its prior written consent to
such assignment (which consents shall not be unreasonably withheld or delayed),
 
(ii) except in the case of an assignment to a Lender or an Affiliate (or an
Approved Fund) of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless the
Administrative Agent otherwise consents,
 
(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
 
(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance (such Assignment and
Acceptance
 

 
-100-

--------------------------------------------------------------------------------

 

to be (A) electronically executed and delivered to the Administrative Agent via
an electronic settlement system then acceptable to the Administrative Agent,
which shall initially be the settlement system of ClearPar, LLC, or (B) manually
executed and delivered together with a processing and recordation fee of
$3,500), and
 
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any applicable tax
forms as may be requested by the Administrative Agent.
 
Upon acceptance and recording pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.03 and shall
continue to be obligated pursuant to Section 10.12). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
 
(c)  Maintenance of Register by the Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans and
LC Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Lenders and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, any Issuing Lender and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
 
(d)  Effectiveness of Assignments. Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire and applicable tax forms, if
any, requested by the Administrative Agent (unless the assignee shall already be
a Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section (if required) and any written consents to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
 
(e)  Participations. Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Lender or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such
 

 
-101-

--------------------------------------------------------------------------------

 

Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Collateral
Agent, any Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 (subject to the requirements of those sections) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.
 
(f)  Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.14 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrower consents to the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender.
 
(g)  Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.
 
(h)  No Assignments to the Obligors or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or LC Exposure held by it hereunder to the Parent Guarantor or any
of its Affiliates or Subsidiaries without the prior consent of each Lender.
 
SECTION 10.05.  Survival. All covenants, agreements, representations and
warranties made by the Obligors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender may
have had notice or knowledge of any
 

 
-102-

--------------------------------------------------------------------------------

 

Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.14, 2.15, 2.16, 3.03 and 10.03 and Article IX shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
 
SECTION 10.06.  Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent or the Collateral Agent constitute the entire contract between and among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
 
SECTION 10.07.  Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 10.08.  Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Obligor against any of and all the obligations of
any Obligor now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 10.09.  Governing Law; Jurisdiction; Etc.
 
(a)  Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
 
(b)  Submission to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in
 

 
-103-

--------------------------------------------------------------------------------

 

any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, any Issuing Lender or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement against any Obligor or its properties in the courts of any
jurisdiction.
 
(c)  Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in the first sentence of paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)  Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
 
SECTION 10.10.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.11.  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.12.  Treatment of Certain Information; Confidentiality.
 
(a)  Treatment of Certain Information. Each of the Borrower and the Parent
Guarantor acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to the Borrower, the
Parent Guarantor or one or more of their Subsidiaries (in connection with this
Agreement or otherwise) by any Lender or by
 

 
-104-

--------------------------------------------------------------------------------

 

one or more subsidiaries or Affiliates of such Lender and each of the Borrower
and the Parent Guarantor hereby authorizes each Lender to share any information
delivered to such Lender by the Borrower, the Parent Guarantor and their
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or Affiliate,
it being understood that any such subsidiary or Affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
(b)  Confidentiality. Each of the Administrative Agent, the Collateral Agent,
the Issuing Lenders and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority having
jurisdiction over such Person, (iii) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process; provided that the
Administrative Agent or such Lender, unless prohibited by applicable law, shall
use reasonable efforts to notify the Borrower in advance of any disclosure
pursuant to this clause (iii) but only to the extent reasonably practicable
under the circumstances and on the understanding that neither the Administrative
Agent nor any Lender shall incur any liability for failure to give such notice,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this paragraph, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any Hedging Agreement
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower or the Parent Guarantor or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
paragraph or (B) becomes available to the Administrative Agent, the Collateral
Agent, any Issuing Lender or any Lender on a nonconfidential basis from a source
other than an Obligor. For the purposes of this paragraph, “Information” means
all information received from any Obligor relating to any Obligor or its
business, other than any such information that is available to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender on
a nonconfidential basis prior to disclosure by an Obligor; including all
information provided pursuant to Section 6.01(c) and (f) and all Projections
(the “Specified Information”); provided that, in the case of information
received from an Obligor after the date hereof (other than any Specified
Information), such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 

 
-105-

--------------------------------------------------------------------------------

 



 
SECTION 10.13.  USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.
 


 

 
-106-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


[SIGNATURE PAGES TO FOLLOW]

 
 

--------------------------------------------------------------------------------

 

KRISPY KREME DOUGHNUT CORPORATION




By: /s/ Daryl G. Brewster
Name: Daryl G. Brewster
Title: President & CEO


GUARANTORS:


KRISPY KREME DOUGHNUTS, INC.


KRISPY KREME MOBILE STORE COMPANY


KRISPY KREME CANADA, INC.


HD CAPITAL CORPORATION


HDN DEVELOPMENT CORPORATION


GOLDEN GATE DOUGHNUTS, LLC



   
By:
KRISPY KREME DOUGHNUT
CORPORATION,

                    as authorized Manager


PANHANDLE DOUGHNUTS, LLC



   
By:
KRISPY KREME MANAGEMENT I, LLC,

                    an authorized Manager



   
By:
KRISPY KREME MANAGEMENT II, LLC,

                    an authorized Manager



   
By:
KRISPY KREME DOUGHNUT CORPORATION,

     
as authorized Member of Krispy Kreme
Management I, LLC and Krispy Kreme
Management II, LLC


 
 

--------------------------------------------------------------------------------

 

NORTH TEXAS DOUGHNUTS, L.P.



   
By:
KRISPY KREME DOUGHNUT
CORPORATION,

                    its General Partner


KK CANADA HOLDINGS, INC.


KRISPY KREME BRAND FUND CORPORATION


KRISPY KREME MANAGEMENT I, LLC



   
By:
KRISPY KREME DOUGHNUT CORPORATION,

     
as authorized Member



KRISPY KREME MANAGEMENT II, LLC



   
By:
KRISPY KREME DOUGHNUT CORPORATION,

     
as authorized Member



KRISPY KREME MANAGEMENT III, LLC



   
By:
KRISPY KREME DOUGHNUT CORPORATION,

     
as authorized Member



SOUTHERN DOUGHNUTS, LLC



   
By:
KRISPY KREME MANAGEMENT I, LLC,

                    as authorized Manager



   
By:
KRISPY KREME DOUGHNUT
CORPORATION,

     
as authorized Member




 
 

--------------------------------------------------------------------------------

 

SOUTHWEST DOUGHNUTS, LLC



   
By:
KRISPY KREME MANAGEMENT I, LLC,

                    as authorized Manager



   
By:
KRISPY KREME DOUGHNUT CORPORATION,

     
as authorized Member



NORTHEAST DOUGHNUTS, LLC



   
By:
KRISPY KREME MANAGEMENT I, LLC,

                    as authorized Manager



   
By:
KRISPY KREME DOUGHNUT
CORPORATION,

     
as authorized Member





By: /s/ Michael C. Phalen
Name: Michael C. Phalen
Title: Authorized Officer



 
 

--------------------------------------------------------------------------------

 

LENDERS


CREDIT SUISSE,
CAYMAN ISLANDS BRANCH,
individually and as Administrative Agent, Collateral
Agent, Issuing Lender and Swingline Lender




By /s/ David Dodd
Name: David Dodd
Title: Vice President




By /s/ Denise L. Alvarez
Name: Denise L. Alvarez
Title: Associate

 
 

--------------------------------------------------------------------------------

 

WELLS FARGO FOOTHILL, INC.
a Revolving Credit Lender




By /s/ Kevin S. Fong
Name: Kevin S. Fong
Title: Vice President

 
 

--------------------------------------------------------------------------------

 

Carolina First Bank
a Revolving Credit Lender




By /s/ Kevin M. Short
Name: Kevin M. Short
Title: Senior Vice President

 
 

--------------------------------------------------------------------------------

 

Wachovia Bank, N.A.,
a Revolving Credit Lender




By /s/ R. Alan Proctor
Name: R. Alan Proctor
Title: Senior Vice President

